
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11


        Execution version

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

RESEARCH, LICENSE AND COMMERCIALIZATION AGREEMENT

between

GLAXO GROUP LIMITED

and

VERTEX PHARMACEUTICALS INCORPORATED

CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



Execution version

RESEARCH, LICENSE AND
COMMERCIALIZATION AGREEMENT

        This RESEARCH, LICENSE AND COMMERCIALIZATION AGREEMENT (this
"Agreement") is effective as of December 12, 2005, (the "Effective Date") and is
entered into by and between Glaxo Group Limited, a corporation organized under
the laws of England, with offices at Glaxo Wellcome House, Berkeley Avenue,
Greenford, Middlesex, UB6 0NN, United Kingdom ("GSK"), and Vertex
Pharmaceuticals Incorporated, a Massachusetts corporation with corporate offices
at 130 Waverly Street, Cambridge, MA 02139-4242, United States of America
("Vertex").

Background:

A.GSK is interested in developing and commercializing drugs selectively
targeting the [***] ion channel.

B.Vertex has undertaken a broad drug discovery program relating to the [***] ion
channel, and has exclusive rights to VX-409, a small-molecule [***] ion channel
inhibitor. GSK desires to obtain a license to VX-409 and Vertex is willing to
grant such a license, in each case on the terms set out in this Agreement.

C.Vertex also has an ongoing Back-up Program directed toward the identification
of one or more additional [***] ion channel inhibitors as back-ups to VX-409.
Vertex is willing to provide GSK with rights to Back-up Compounds generated in
that program, on the terms set out in this Agreement.


        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

ARTICLE 1: DEFINITIONS

        Unless specifically set forth to the contrary herein, the following
terms, whether used in the singular or plural, shall have the respective
meanings set forth below.

1.1"Affiliate" shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under direct or indirect
common control with, such Person. For purposes of this Section 1.1, the term
"control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Control of any
Person by another Person will be presumed if fifty percent (50%) or more of the
securities or other ownership interests representing the equity, the voting
stock or general partnership interest of the first Person are owned, controlled
or held, directly or indirectly, by the other Person, or by an Affiliate of the
other Person.

1.2"Back-up Compound" means a Compound other than VX-409 that will be the
subject of the Back-up Program, all of which are identified in Schedule 1.2
hereto.

1.3"Back-up Program" means the research activities undertaken by Vertex relative
to the Back-up Compounds as set forth in Article 2.

1.4"Back-up Program Term" means the period commencing on the Effective Date and
ending on December 31, 2005, or such other date as may be agreed by the Parties
pursuant to Section 2.2.

1.5"Calendar Year" means each successive period of twelve (12) months commencing
on January 1 and ending on December 31.

1.6"Change of Control" means a transaction or series of related transactions
that results in (a) the holders of outstanding voting securities of a Party
immediately prior to such transaction ceasing to represent at least fifty
percent (50%) of the combined outstanding voting power of the surviving entity
immediately after such transaction; (b) any Third Party (other than a trustee or
other

--------------------------------------------------------------------------------



fiduciary holding securities under an employee benefit plan) becoming the
beneficial owner of fifty percent (50%) or more of the combined voting power of
the outstanding securities of a Party; or (c) a sale or other disposition to a
Third Party of all or substantially all of a Party's assets or business.

1.7"Clinical Trial" means a Phase I Clinical Trial, a Phase IIa Clinical Trial,
a Phase IIb Clinical Trial or a Phase III Clinical Trial.

1.8"Combination Product" means a single product that includes one or more
therapeutically active ingredients other than a Product Candidate or a Product,
in combination with a Product Candidate or Product. All references to Product in
this Agreement shall be deemed to include a Combination Product unless otherwise
specifically noted.

1.9"Commercial Failure or Technical Failure" means the suspension or
discontinuation of the development or commercialization of a Product Candidate
or Product, based on the good faith determination by GSK that development or
commercialization of that Product Candidate or Product is no longer commercially
reasonable, [***].

1.10"Commercial Milestone Payment" means a payment required under the provisions
of Section 8.5 hereof.

1.11"Commercially Reasonable Efforts" means efforts and resources, with respect
to a particular Party, and with respect to a referenced Product Candidate or
Product, that are comparable to those generally used by that Party in the
exercise of its reasonable business judgment relating to other prescription
pharmaceutical products owned or licensed by it or to which it has exclusive
rights, which have market potential and are at a stage of development or product
life similar to the referenced Product Candidate or Product, taking into account
measures of relative safety and efficacy, product profile, the competitiveness
of the marketplace, the proprietary position of the compound or product, the
regulatory structure involved, the relative profitability of the products, and
other relevant factors, including without limitation comparative technical,
legal, scientific, and/or medical factors.

1.12."Competing Product" shall mean a small molecule chemical compound (other
than a Product Candidate or Product) that is either being marketed or is in
clinical development [***].

1.13"Compound" means each of (1) VX-409, (2) the Back-up Compounds and (3) any
compounds included in this Agreement as provided in Sections 2.9(b) and 2.9(c),
in each case including with respect to any such compound, all of its prodrugs
and metabolites, its stereo-isomers and tautomers, and all of its and their
esters, salts, hydrates, solvates and polymorphs.

1.14"Control" or "Controlled by" means the ownership or other legal authority or
right of a Party to grant a license or sublicense of intellectual property to
another Party without breaching the terms of any agreement with a Third Party,
infringing the intellectual property rights of a Third Party, or
misappropriating the proprietary or trade secret information of a Third Party.

1.15"Development Candidate Criteria" means the criteria set out in
Schedule 1.15, as such criteria may subsequently be revised by the Parties as an
amendment to this Agreement.

1.16"Development Milestone Event" is defined in Section 8.4.

1.17"Development Milestone Payment" is defined in Section 8.4.

1.18"Development Plan" is described in Section 3.4.1.

1.19"Development Program" means all activities associated with the clinical and
nonclinical development, testing, manufacture and Regulatory Approval of Product
Candidates and Products pursuant to a Development Plan.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

2

--------------------------------------------------------------------------------



1.20"Exclusivity Period" means the [***] period commencing on the day following
the end of the Back-up Program Term.

1.21"FDA" means the United States Food and Drug Administration, or any successor
U.S. governmental agency that is responsible for approving the sale of
pharmaceuticals in the United States.

1.22"Field" means all human therapeutic, prophylactic and diagnostic uses of
Product Candidates and Products.

1.23"Filing" of an NDA means the acceptance of the NDA filing by a Regulatory
Authority.

1.24"Final Back-up Report" is defined in Section 2.5.

1.25"First Commercial Sale" means, with respect to any Product, the first sale
of that Product in a country of the Territory for use or consumption by the
general public in such country (rather than, e.g., in so-called "Phase IV"
clinical trials) after Marketing Authorization for such Product has been
obtained in such country. For the avoidance of doubt, sales prior to receipt of
all marketing approvals necessary to commence regular commercial sales, such as
so-called "treatment IND sales", "named patient sales" and "compassionate use
sales", shall not be construed as a First Commercial Sale. Such sales shall
however constitute Net Sales.

1.26"GMP" means current good manufacturing practices as required by the FDA
under the provisions of 21 C.F.R. parts 210 and 211 (as the same may be amended)
and all applicable FDA rules, regulations, orders and guidances.

1.27"GSK Information and Inventions" means all discoveries, Improvements,
processes, methods, protocols, formulas, data, Inventions, know-how and trade
secrets, patentable or otherwise, Controlled by GSK or its Affiliates and
discovered, created or developed by employees of GSK, or by other persons not
employed or retained by Vertex and acting on behalf of GSK, directly related to
the research, development, utilization, manufacture or sale of Product
Candidates or Products.

1.28"Improvement" means any enhancement, whether or not patentable, in the
formulation, preparation, presentation, means of delivery, or dosage of a
Product Candidate or Product, that is discovered or developed by Vertex during
the Back-up Program Term, or by GSK or its Related Parties in connection with
any activities conducted under this Agreement, relative to a Product Candidate
or Product.

1.29"Indication" means a separate and distinct disease or medical condition in
humans (i) that a Product Candidate which is in Clinical Trial(s) is being
evaluated to treat or prevent, or (ii) for which a Product has received
Marketing Authorization, meaning that the disease or medical condition is
contained in the Product's labeling as part of the Marketing Authorization for
such Product. [***].

1.30"Information" means any and all information and data, including all
scientific, pre-clinical, clinical, regulatory, manufacturing, marketing,
financial and commercial information or data, whether communicated in writing,
electronically or orally or by any other method, which is provided by one Party
to the other Party in connection with this Agreement.

1.31"Initiation" means, with respect to a particular Clinical Trial, the
administration of the first dose of a Product Candidate or Product to a human in
that Clinical Trial.

1.32"Invention" means any process, method, use, composition of matter, article
of manufacture, discovery or finding that is conceived and/or reduced to
practice (whether or not patentable) (i) in the course of the Back-up Program,
or (ii) during the Development Program with respect to activities conducted
under this Agreement, relating to a particular Product Candidate or Product.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

3

--------------------------------------------------------------------------------



1.33"Joint Development Team" and "JDT" are defined in Section 3.3.

1.34"Joint Information and Inventions" means all Information, Improvements and
Inventions created, developed or invented jointly by employees of GSK and
Vertex, or by others acting on behalf of GSK and Vertex, in the course of
activities undertaken under this Agreement.

1.35"Joint Patent Rights" means all national, regional and international patents
and patent applications, certificates of invention and applications for
certificates of invention, including divisions, continuations,
continuations-in-part, additions, reissues, renewals, extensions, substitutions,
re-examinations or restorations, registrations and revalidations, and
supplementary protection certificates or the like or any of the foregoing and
all foreign equivalents thereof, that, when granted, recite a claim directed to
Joint Information and Inventions.

1.36"Joint Steering Committee" and "JSC" are defined in Section 3.2.

1.37"Know-How" means Vertex Know-How.

1.38"Lead Compound" means, at any time, that Product Candidate that is in the
most advanced stage of development. VX-409 is the Lead Compound as of the
Effective Date. If at any time there is no Product Candidate in development,
then the Lead Compound shall mean the next Product Candidate selected for
development.

1.39"Major Market Country" shall mean any one of the following countries: [***].

1.40"Marketing Authorization" means all approvals from the relevant Regulatory
Authority necessary to market and sell a Product in a particular country for the
prevention or treatment of any one or more Indications. For countries where
governmental approval is required for pricing or reimbursement for the Product,
"Marketing Authorization" shall not be deemed to occur until such pricing or
reimbursement approval is obtained.

1.41"[***] Ion Channel" means [***].

1.42"NDA" means a New Drug Application, Worldwide Marketing Application,
Marketing Application Authorization, or similar application or submission for
Marketing Authorization of a Product, that is filed with a Regulatory Authority
to obtain marketing approval for a pharmaceutical product in a particular
country or group of countries.

1.43"Net Sales" means the gross amount billed or invoiced by GSK or its Related
Parties on arms-length sales of a Product to a Third Party, less Permitted
Deductions. "Permitted Deductions" includes only the following, and, with the
exception of (vii) below, only to the extent specifically related to the gross
amount billed or invoiced:

(i)customary transportation charges relating to the Product, including handling
charge and insurance premium relating thereto;

(ii)sales taxes, excise taxes and duties paid by and not refunded to the selling
Party and directly related to sale of the Product, and any other equivalent
governmental charges imposed upon the importation, use or sale of the Product,
but excluding income and similar taxes;

(iii)government-mandated and other rebates (such as those in respect of any
state or federal Medicare, Medicaid or similar programs);

(iv)customary trade, quantity and cash discounts allowed on Product;

(v)allowances or credits to customers on account of retrospective price
reductions affecting Product;

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

4

--------------------------------------------------------------------------------



(vi)customary Product rebates and Product charge backs including those
customarily granted to managed care entities; and

[***]

[***]

1.44"Party" means GSK or Vertex, and "Parties" means GSK and Vertex.

1.45"Person" means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

1.46"Phase I Clinical Trial" means a human clinical trial for a Product
Candidate or Product, in any country, that would satisfy the requirements of 21
CFR §312.21(a).

1.47"Phase IIa Clinical Trial" means a human clinical trial in any country that
would satisfy the requirements of 21 CFR §312.21(b) and is intended to explore a
variety of doses, dose response, and duration of effect, and to generate initial
evidence of clinical activity and safety, for a Product Candidate or Product in
the target patient population.

1.48"Phase IIb Clinical Trial" means a human clinical trial in any country that
would satisfy the requirements of 21 CFR §312.21(b), and is a controlled
dose-ranging study designed to further evaluate the efficacy and safety of a
Product Candidate or Product in the target patient population, beyond the scope
of any initial Phase II evaluation.

1.49"Phase III Clinical Trial" means a human clinical trial, performed after
preliminary evidence suggesting effectiveness of the Product Candidate or
Product has been obtained, conducted for inclusion in (i) that portion of the
FDA submission and approval process which provides for the continued trials of a
Product Candidate on sufficient numbers of human patients to confirm with
statistical significance the safety and efficacy of a Product sufficient to
support Marketing Authorization in the proposed Indication, as more fully
defined in 21 CFR §312.21(c), or (ii) equivalent Regulatory Agency submissions
with similar requirements in a country other than the United States.

1.50"Product" means any pharmaceutical preparation in final form containing a
Product Candidate, for sale by prescription, over-the-counter or any other
method, and including without limitation any Combination Product. For purposes
of the definition of "Net Sales" hereunder, a "Product" shall include a Compound
being used for any human therapeutic, prophylactic or diagnostic purposes.

1.51"Product Candidate" means a Compound which GSK has the rights, pursuant to
Section 2, to include within the Development Program. For the avoidance of
doubt, VX-409 shall be deemed to be a Product Candidate.

1.52"Region" means any one of (a) the United States of America, its territories
and/or possessions, and Canada (the "North American Region"); (b) Europe (the
"European Region," being the current member countries of the European Union and
any additional member countries of the European Union or any successor to the
European Union at the relevant date); or (c) Japan.

1.53"Regulatory Approval" means, with respect to any country or region, all
authorizations by the appropriate governmental entity or entities necessary for
commercial sale of a Product in that country or region (not including pricing or
reimbursement approval). "Regulatory Approval" in the United States shall mean
final approval of a new drug application pursuant to 21 CFR §314 (or any
successor regulation having the same purpose or effect), permitting marketing of
a Product in interstate commerce in the United States. "Regulatory Approval" in
the European Union shall mean final approval of a Marketing Authorization
Application ("MAA") pursuant to Council

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

5

--------------------------------------------------------------------------------



Directive 75/319/EEC, as amended, or Council Regulation 2309/93/EEC, as amended,
or pursuant to any successor regulation having the same purpose or effect.

1.54"Regulatory Authority" shall mean any applicable government regulatory
authority involved in granting approvals for the manufacturing, marketing and
sale of a Product in the Territory, including, in the United States, the United
States Food and Drug Administration, and any successor governmental authority
having substantially the same function.

1.55"Related Party" shall mean each of GSK's Affiliates and permitted
sublicensees.

1.56"Selectivity Assay" shall mean

[***].

1.57"Specifications" means the specifications for supplies of VX-409 to be
provided pursuant to Section 5.2, as agreed and detailed on Schedule 1.57.

1.58"Territory" means all of the countries in the world, and their territories
and possessions.

1.59"Third Party" means an entity other than GSK and its Related Parties, and
Vertex and its Affiliates.

1.60"Unit Direct Cost of Goods" is defined on Schedule 1.60.

1.61"U.S." and "United States" and "United States of America" shall mean the
United States of America and its territories and possessions.

1.62"Valid Patent Claim" means a claim of an issued and unexpired patent
included within the Vertex Patent Rights which (a) claims a Product as a
composition of matter, or the formulation, method of manufacture or use of the
Product and (b) has not been revoked or held unenforceable, unpatentable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction (which decision is not appealable or has not been appealed within
the time allowed for appeal), nor has been disclaimed, denied or admitted to be
invalid or unenforceable through reissue, re-examination or disclaimer or
otherwise.

1.63"Valid Safety Issue" is defined in Section 11.2.

1.64"Vertex Information and Inventions" shall mean all Vertex Know-How and all
other discoveries, Improvements, processes, methods, protocols, formulas, data,
Inventions and trade secrets, patentable or otherwise, discovered, created or
developed, and Controlled by Vertex or its Affiliates as of the Effective Date
or generated by Vertex or its Affiliates in the course of Vertex's performance
of the Back-up Program under this Agreement, and related to the research,
development, utilization, manufacture or sale of any Product Candidate or
Product. Notwithstanding the foregoing, the term "Vertex Information and
Inventions" shall not apply to Vertex's general drug design technology whether
in hardware or software form, tangible or intangible.

1.65"Vertex Know-How" means all information and materials, including
discoveries, Improvements, processes, methods, protocols, formulas, data,
inventions and trade secrets, patentable or otherwise, that do not fall within
the Vertex Patent Rights and that are Controlled by Vertex or its Affiliates as
of the Effective Date or are discovered, developed, used or applied by Vertex or
its Affiliates in the course of Vertex's performance of the Back-up Program, and
which are useful in the research, development, utilization, manufacture or sale
of any Product Candidate or Product; provided, however, that the term "Vertex
Know-How" shall not apply to Vertex's general drug design technology whether in
hardware or software form, tangible or intangible, including its e-VIPR
technology.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

6

--------------------------------------------------------------------------------





1.66"Vertex Patent Rights" means all patents and patent applications that are
Controlled by Vertex on the Effective Date or during the Back-up Program Term
(or, with respect only to any Compounds which fall under this Agreement by
reason of Sections 2.9(b) or 2.9(c), during the Exclusivity Period) which
generically or specifically claim (i) a Compound, a Product Candidate or a
Product; (ii) a process for manufacturing a Compound, a Product Candidate or a
Product, or an intermediate used in such process; or (iii) a use of a Compound,
a Product Candidate or a Product. Included within the definition of Vertex
Patent Rights are all continuations, continuations-in-part, divisions, patents
of addition, reissues, renewals or extensions, substitutions, re-examinations or
restorations, registrations and revalidations thereof, and all supplementary
protection certificates and the like. The current list of patent applications
and patents encompassed within Vertex Patent Rights is set forth on
Schedule 1.66 attached hereto.

1.67"VX-409" means the chemical compound, referred to by Vertex as VX-409,
having the chemical structure referenced on Schedule 1.67.

ARTICLE 2: BACK-UP PROGRAM

2.1Back-up Program—General. Vertex will, at its own cost, engage in the Back-up
Program upon the terms set out in this Agreement. Vertex's objective in
conducting the Back-up Program is to produce, by the end of the Back-up Program
Term, Back-up Compounds which meet the Development Candidate Criteria. GSK shall
have the exclusive option (as further defined within this Article 2), in its
sole discretion, to develop and commercialize each Back-up Compound.

2.2Back-up Program Term. The initial term of the Back-up Program shall be the
period commencing on the Effective Date and ending on December 31, 2005. At any
time during the initial period of the Back-up Program, the Parties may mutually
agree to extend the Back-up Program beyond the initial period for an additional
period not to exceed six (6) months. Any such extension shall only be deemed to
be agreed when documented by a written instrument duly executed by authorized
representatives of both Parties.

2.3Conduct of Back-up Program. Vertex shall use Commercially Reasonable Efforts
to conduct the Back-up Program in a manner to achieve the objectives of the
Back-up Program efficiently and expeditiously. Vertex will conduct the Back-up
Program in good scientific manner, and in compliance in all respects with all
requirements of applicable laws, rules and regulations and all applicable good
laboratory practices.

2.4GSK Access during Back-up Program. Immediately following the Effective Date,
Vertex shall provide GSK with full details of the chemical structures of each of
the Back-up Compounds and samples of the Back-up Compounds (if Vertex determines
that such quantities are available) to enable GSK to undertake initial
evaluation of the Back-up Compounds.

2.5Final Back-up Report. On or before the end of the Back-up Program Term,
Vertex will provide GSK with a final report (the "Final Back-up Report")
detailing for each of the Back-up Compounds the data generated in respect of
each of the Development Candidate Criteria, and further containing all
information and data known to Vertex concerning each of the Back-up Compounds,
together with a statement of Vertex's opinion whether any Back-up Compounds
satisfy the Development Candidate Criteria as of the last day of the Back-up
Program Term.

2.6Product Candidates [***]. From and after the date of provision of the Final
Back-up Report to GSK, each of the Back-up Compounds shall be deemed Product
Candidates. [***]

2.7Disputes as to whether the Development Candidate Criteria have been met. GSK
shall notify Vertex within [***] after receipt of the Final Back-up Report if
GSK disputes whether any

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

7

--------------------------------------------------------------------------------



Back-up Compound satisfies the Development Candidate Criteria (a "Disputed
Back-up Compound"), and at such time shall explain why it has given such
notification. Within [***] following such notification, the Joint Steering
Committee shall meet to consider whether any such Disputed Back-up Compound has
met the Development Candidate Criteria.

(a)[***]

(b)[***]

(c)If the Joint Steering Committee is unable to agree on whether the Disputed
Back-up Compound has been shown to satisfy the Development Candidate Criteria,
the issue shall be referred to the Chief Executive Officer of Vertex (or to the
Head of Research or to the Head of Development, as the CEO of Vertex shall
determine) and to the Chairman of R&D of GSK (or to such other senior manager of
GSK as the Chairman of R&D of GSK shall determine), who shall, as soon as
practicable, attempt in good faith to resolve the dispute. If they are unable to
resolve the dispute within [***] of referral, the dispute will be referred to an
independent expert who will be appointed by agreement of the Parties. The expert
shall act as an expert and not an arbitrator and his or her decision shall be
final and binding on the Parties. The Parties will comply with any procedure
established by the expert for making his or her decision and the expert's costs
shall be paid by the party against whom the expert rules. Sections 2.7(a) or
(b), as appropriate, shall apply depending on whether the expert determines that
the Back-up Compound satisfies the Development Candidate Criteria.



2.8Back-up Program Information and Inventions. The entire right, title and
interest in:

2.8.1Vertex Information and Inventions and Vertex Patent Rights discovered or
developed during the Back-up Program shall be owned solely by Vertex.

2.8.2Joint Information and Inventions and Joint Patent Rights discovered or
developed during the Back-up Program shall be owned jointly by Vertex and GSK.
Except as expressly provided in this Agreement, each joint owner may make, use,
sell, keep, license, assign, or mortgage such jointly owned inventions,
discoveries and know-how, and otherwise undertake all activities a sole owner
might undertake (other than assigning or transferring exclusive rights in or
exclusive ownership of any such Joint Information and Inventions and Joint
Patent Rights), with respect to such inventions, discoveries and know-how,
without the consent of and without accounting to the other joint owner.

2.8.3GSK Information and Inventions discovered or developed during the Back-up
Program shall be owned solely by GSK.

Inventorship will be determined in accordance with the United States laws of
inventorship.

2.9Exclusive Efforts.

(a)During the Exclusivity Period, Vertex and GSK agree that they and their
Affiliates will develop (i) Compounds; [***], exclusively pursuant to the terms
of this Agreement, including, but not limited to, Sections 2.9(b) and 2.9(c).

(b)In the event that during the Exclusivity Period, either Party commences
clinical development of any compounds, other than VX-409 or the Back-up
Compounds, that fall within the provisions of Section 2.9(a)(ii) above, such
compounds shall automatically be deemed Compounds under this Agreement and all
of the provisions of this Agreement shall thereafter apply to those compounds as
if they were originally Compounds hereunder, irrespective of whether they were
invented by Vertex or GSK. With respect to any such Compounds Controlled by
Vertex, the scope of the licenses granted pursuant to Sections 6.1.1, 6.1.2 and

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

8

--------------------------------------------------------------------------------



6.1.6 shall automatically be extended to permit GSK to develop, make, have made,
use, offer to sell, sell or import such compounds. With respect to any such
Compounds Controlled by GSK, the license referenced in Section 11.5(c) shall
become applicable to such Compounds under the circumstances outlined in
Section 11.5. Any decision as to whether any such additional compound should be
developed as a Product Candidate shall be made by the JSC.

(c)In the event that one or more Back-up Compounds does not meet the Development
Candidate Criteria at the end of the Back-up Program, during the Exclusivity
Period [***]. GSK shall be entitled during the Exclusivity Period to research
and develop such Alternate Compounds with the objective of producing Alternate
Compounds meeting the Development Candidate Criteria which could be developed as
Product Candidates and Products. [***]. The intellectual property embodied in
any Alternate Compound shall belong to Vertex, but may become subject to the
licenses provided to GSK hereunder if the compound is substituted for one of the
existing Compounds during the Exclusivity Period in accordance with the
following paragraph. GSK will inform Vertex of any [***] directed at producing
Alternate Compounds, and will provide to Vertex, as soon as practicable, any
chemical or biological information generated with respect to any such Alternate
Compound. The objective of any modification will be to produce Alternate
Compounds meeting the Development Candidate Criteria which could be developed as
Product Candidates and Products.

At any time during the Exclusivity Period, by giving written notice to Vertex,
GSK may substitute, one-for-one, one or more of the Alternate Compounds which
meet the Development Candidate Criteria for VX-409 or any of the Back-up
Compounds. From the date of provision of written notice, each substituted
Alternate Compound shall be deemed a Compound under this Agreement, and the
Compound for which that Alternate Compound was substituted (a "Substituted
Compound," being either VX-409 or a Back-up Compound) shall no longer be
considered a Compound under this Agreement. The licenses granted under Sections
6.1.1, 6.1.2 and 6.1.3 hereof shall no longer apply to any such Substituted
Compound.

ARTICLE 3: DEVELOPMENT

3.1Commencement of Development Program. GSK shall use Commercially Reasonable
Efforts to pursue a Development Program with respect to the Product Candidates
in accordance with the provisions of this Agreement. The Development Program
shall proceed in accordance with a Development Plan that provides for
development of one or more Product Candidates or Products in the Territory. An
initial summary Development Plan, currently focused on VX-409, is attached to
this Agreement as Schedule 3.1. A completed Development Plan, as described in
Section 3.4.1, shall be prepared by GSK and reviewed by the JSC, within [***]
after the Effective Date (or such longer period as mutually agreed), and shall
be modified and updated by GSK on a regular basis, with input from the JSC and
the JDT as provided below.

3.2Joint Steering Committee. Promptly after the Effective Date, the Parties will
establish a Joint Steering Committee (the "Joint Steering Committee" or "JSC"),
as more fully described in this Section 3.2, to review and oversee all research,
development, manufacture and commercialization activities being conducted by the
Parties under this Agreement, including the Back-up Program; provided, however,
that the Joint Steering Committee shall have no authority to amend this
Agreement. Each Party agrees to keep the Joint Steering Committee reasonably
informed of its progress and activities performed under this Agreement.

3.2.1Membership. The Joint Steering Committee shall be comprised of [***].

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

9

--------------------------------------------------------------------------------



Each Party shall provide the other with a list of its initial members of the
Joint Steering Committee within [***] after the Effective Date. Notwithstanding
that each Party shall use all reasonable endeavors to maintain the continuity of
its representation, each Party may replace or substitute any or all of its
representatives and/or appoint a proxy at any time. Each Party may, in its
reasonable discretion, invite non-member representatives of such Party to attend
meetings of the Joint Steering Committee.

[***]

A meeting shall be quorate (i.e. deemed to have formed a quorum) if [***]. If
there are fewer than [***].

3.2.2Chair. The chair of the Joint Steering Committee shall be designated by
GSK.

3.2.3Meetings. During the Term, the Joint Steering Committee shall meet at least
[***] and as otherwise agreed by the Parties, on such dates, and at such places
and times, as provided herein or as the Parties shall agree. Meetings of the
Joint Steering Committee that are held in person shall alternate between the
offices of the Parties, or such other place as the Parties may agree.

3.2.4Minutes. The chair of the Joint Steering Committee shall be responsible for
scheduling each meeting, and issuing appropriate minutes of each meeting of the
Joint Steering Committee within [***]of the date of such meeting. The minutes
shall be considered as accepted if, within [***]from receipt, no one has
objected in a traceable form to the chair.

3.2.5Responsibilities. The JSC shall oversee the collaborative relationship
between GSK and Vertex. To that end, the JSC shall also be responsible, without
limitation, for the following:

(a)coordination and review of Back-up Program activities and interactions
between GSK and Vertex;

(b)review of the Final Back-up Report from Vertex;

(c)oversight of all development activities; all process development and
manufacturing activities undertaken with respect to any Product Candidate or
Product hereunder; core commercial activities to be undertaken by GSK; and all
other activities contemplated under this Agreement related to the development,
manufacture and commercialization of Product Candidates and Products;

(d)ensuring the exchange of relevant information and materials relating to each
activity undertaken or contemplated under this Agreement;

(e)such other responsibilities as may be assigned to the Joint Steering
Committee pursuant to this Agreement or as may be mutually agreed upon by the
Parties in writing from time to time.

3.2.6Decision Making.[***] The members of the JSC will attempt in good faith to
reach consensus on all matters brought before the JSC. If agreement cannot be
reached after a good faith discussion among the members of the JSC, [***].

3.2.7Alternatives to meeting. Any decision required or permitted to be taken by
the Joint Steering Committee may be taken without a meeting in person taking
place, if a consent in writing, setting forth the decision so taken, is signed
by all designated members of the JSC.

3.2.8Expenses. Each Party will be responsible for its representatives' expenses
incurred in attending meetings of the JSC.

3.2.9Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual(s) to act as the alliance manager(s) for such Party (the
"Alliance Managers"). Each Alliance Manager

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

10

--------------------------------------------------------------------------------



who is not otherwise a member of the JSC shall thereafter be permitted to attend
meetings of the Joint Steering Committee. The Alliance Managers shall be the
primary point of contact for the Parties regarding the activities contemplated
by this Agreement and shall facilitate all such activities hereunder.

3.3Joint Development Team. Promptly after the Effective Date, the JSC will
establish a Joint Development Team ("JDT"), which shall include, at Vertex's
option, [***].

During the course of the Development Program, GSK shall provide the JDT (or
Vertex, if Vertex has no representative on the JDT or the JSC) at least every
[***] with the planning information listed under "Development" and "CMC" on
Schedule 3.3, in GKS's standard format, as and when that information is
generated and becomes available within GSK, updated to reflect ongoing
activities. GSK will also provide summaries of results of all non-clinical and
clinical trials. One purpose of the information is to allow the JDT (or Vertex)
to review the progress and anticipated direction of the Development Program,
propose amendments, where appropriate, to the Development Plan and provide
comments for consideration regarding the future direction of the Development
Program. Consequently information will be supplied to the JDT (or Vertex) at a
time sufficiently prior to finalization of each Development Plan to accommodate
any suggestions and comments by Vertex which are deemed by GSK, in its sole
discretion, to be worth incorporating in the planning process for each Product
Candidate and Product.

Following any Product Candidate entering into Phase III Clinical Trials, GSK
shall provide the JDT at least every [***] with the planning information listed
under "Commercialization" on Schedule 3.3, in GSK's standard format, as and when
that information is generated and becomes available within GSK, updated to
reflect ongoing activities, so that the JDT can review the preparation and
implementation of the Global Marketing Plan and where appropriate propose for
consideration amendments to it.

For the avoidance of doubt, the JDT shall act in an advisory capacity only and
shall have no authority to require any amendments to either the Development Plan
or the Global Marketing Plan.

During the Term, the Joint Development Team shall meet quarterly, or as
otherwise agreed by the Parties, either in person or by teleconference or by
videoconference, on such dates and at times as the Parties shall agree. Meetings
of the JDT that are held in person shall alternate between the offices of the
Parties, or such other places as the Parties may agree. Each party will be
responsible for its representatives' expenses incurred in attending meetings of
the JDT.

If at any time, Vertex is not represented at any JDT meeting by at least [***].
GSK may thereafter suspend all meetings of the JDT until such time as Vertex
notifies GSK of its intent to ensure representation at future JDT meetings.

3.4Development.

3.4.1Development Plan. Subject to the terms of this Agreement, GSK shall
promptly prepare and oversee the implementation of an overall Development Plan
for the Product Candidates. The Development Plan shall have as a principal
objective the development of one or more Product Candidates for
commercialization in each Region in the Territory. The Development Plan shall be
presented promptly to the JDT and then the JSC, and shall be supplemented,
modified and updated regularly by GSK as and when additional relevant data and
information become available during the course of the Development Program (but
in any event not less frequently than annually). Any such significant
supplements, modifications or updates shall be promptly reported to the JDT and
then to the JSC. The Development Plan shall, among other things, detail,
schedule and fully describe the proposed toxicology and other nonclinical
studies, Clinical Trials, regulatory

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

11

--------------------------------------------------------------------------------



plans, manufacturing plans and material requirements and annual budget, and will
outline the key elements involved in obtaining Regulatory Approval in each
Region in the Territory.

3.4.2Development Responsibility and Costs. GSK shall have sole responsibility
for, and bear the cost of implementing, the Development Program and the
Development Plan.

3.4.3Regulatory Approvals. GSK shall be solely responsible for preparing and
submitting registration dossiers for Regulatory Approval of Products and Product
Candidates in the Territory. All Regulatory Approvals shall be held by and in
the name of GSK, and GSK shall own all submissions in connection therewith. GSK
shall have sole discretion as to the regulatory strategy and decision making for
any Product Candidate or Product; provided, however, that GSK shall provide
Vertex with an opportunity to review GSK's general regulatory strategy at the
JSC and JDT.

3.5Due Diligence. GSK shall use Commercially Reasonable Efforts to develop
Product Candidates and Products in accordance with the provisions of the
Development Plan, which shall be directed toward obtaining Regulatory Approval
for commercial sale of one or more Products in each Region in the Territory. GSK
will promptly notify Vertex through the JSC if it should determine that
continued development of a Product Candidate or Product is not technically
feasible or commercially reasonable, or if it determines that the continued
development of a Product Candidate or Product should be suspended for a period
of time, specifying the reasons for its decision or determination.

3.6Reporting. During the Development Program GSK shall, at least every [***],
inform Vertex about the status of the Development Program, and will keep Vertex
currently advised as and when any Development Milestone Events, in respect of
which payments become due pursuant to Section 8.4, are achieved. For the
avoidance of doubt, the obligation hereunder to inform Vertex about the status
of the Development Program shall be deemed met if Vertex is attending the JDT
during the relevant period, and GSK has met its obligations under Section 3.3.

ARTICLE 4: COMMERCIALIZATION

4.1Marketing and Promotion. GSK shall have the exclusive right to market, sell
and distribute all Products in the Territory (which may include sublicensing
marketing rights as set forth in Section 6.2 below) subject to the other
provisions of this Article 4. GSK shall bear all costs associated with
marketing, sale and distribution of Products.

4.2Global Marketing Plan. GSK shall have sole responsibility for the preparation
and implementation of the Global Marketing Plan for Product Candidates and
Products. GSK shall inform Vertex, through the JSC and JDT, about the status of
the Global Marketing Plan (including product launches in the USA, Japan and the
Major Market Countries) taking in good faith any comments made by Vertex at the
JSC and JDT. For the avoidance of doubt, the obligation hereunder to inform
Vertex about the status of the Global Marketing Plan shall be deemed met if
Vertex is attending the JDT during the relevant period, and GSK has met its
obligations under Section 3.3.

4.3Due Diligence. GSK shall use Commercially Reasonable Efforts to commercialize
one or more Products in each Region in the Territory in accordance with the
provisions of the Global Marketing Plan. GSK will promptly notify Vertex if it
should determine that commercialization of a Product is not technically feasible
or commercially reasonable in any particular Region, specifying in detail the
reasons for its decision or determination.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

12

--------------------------------------------------------------------------------



ARTICLE 5: MANUFACTURING AND SUPPLY

5.1Clinical and Commercial Supply. GSK shall be responsible, at its sole
expense, for manufacture and supply of all Product Candidates and Products
hereunder for all purposes.

5.2Purchase of Inventory.

(a)As soon as reasonably practicable following the Effective Date, and in any
event before December 31, 2005, Vertex shall deliver FCA Facility (IncoTerms
2000) to a carrier designated by GSK all of its existing inventory of VX-409
bulk drug substance that in Vertex's opinion meets the Specifications (the
"Transferring Inventory"). GSK shall accept and pay for all of such Transferring
Inventory which meets the Specifications, has been manufactured to GMP
standards, as documented by a corresponding Certificate of Analysis in
accordance with ICH Guidance Q7A, Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients, and meets the requirements of ICH Guidance Q3C
(together, "the Necessary Standard"). GSK shall have no obligation to pay for
any inventory which does not meet the Necessary Standard as set out in this
Section 5.2(a), though it may, in its sole discretion, waive the requirement to
meet the Necessary Standard in respect of all or part of the Transferring
Inventory. At Vertex's request GSK shall return to Vertex any inventory that it
does not accept, FCA Facility (IncoTerms 2000) to a carrier designated by
Vertex.

(b)Within [***] of receipt of the Transferring Inventory GSK shall notify Vertex
if GSK does not accept that all of the Transferring Inventory meets the
Necessary Standard. Failure to provide such notification shall be deemed
acceptance of the Transferring Inventory. In the event that the Parties disagree
as to whether or how much of the Transferring Inventory meets the Necessary
Standard, such dispute shall be resolved pursuant to Section 12.7.

(c)The price payable by GSK for the Transferring Inventory shall be an amount
equal to Vertex's Manufacturing Cost multiplied by the percentage of
Transferring Inventory which meets the Necessary Standard or has otherwise been
accepted by GSK, payable within [***] after receipt of an invoice by GSK
detailing the Transferring Inventory and Vertex's Manufacturing Cost. For
purposes of this section, "Vertex's Manufacturing Cost" means the [***]. The
volume of Transferring Inventory and an estimate of Vertex's Manufacturing Cost
thereof is set forth in Schedule 5.2 to this Agreement.

5.3Technology Transfer. On or before December 31, 2005, Vertex at its own cost
shall transfer (or cause to be transferred) to GSK all information and materials
Controlled by Vertex (including information from any relevant Third Party
contract manufacturer) relating to VX-409 and the Back-up Compounds and/or
necessary for the conduct of the Development Program, including any applicable
Vertex Know-How and any relevant information and materials listed in
Schedule 5.3. Vertex will further provide such technical assistance as GSK may
reasonably require in order to effect such technology transfer.

5.4Use of Vertex Logo. Where not prohibited by law or regulation, and subject to
any required Regulatory Approval, which GSK shall use reasonable efforts to
obtain, Vertex's name and logo will be carried on all Product packaging,
packaging inserts, labels, and containers, and on all printed, electronic and
digital material related thereto, with a prominence substantially equivalent to
that of GSK's name and logo.

ARTICLE 6: LICENSES; EXCHANGE OF INFORMATION

6.1License Grants.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

13

--------------------------------------------------------------------------------



6.1.1Vertex hereby grants to GSK an exclusive license (even as to Vertex) in the
Territory in the Field under Vertex Patent Rights and Vertex's rights under
Joint Patent Rights: (i) to discharge GSK's obligations and exercise its rights
under this Agreement; and (ii) to make, have made, use, offer to sell, sell and
import Product Candidates and Products.

6.1.2Vertex hereby grants to GSK an exclusive license in the Territory in the
Field under all Vertex Know-How insofar as it relates to Product Candidates and
Products, solely to: (i) discharge GSK's obligations and exercise its rights
under this Agreement; and (ii) make, have made, use, offer to sell, sell and
import Product Candidates and Products.

6.1.3Vertex hereby grants to GSK a sole license in the Territory in the Field
under Vertex Patent Rights and all Vertex Know-How insofar as they relate to the
Back-up Compounds to undertake research and development activities in relation
to the Back-up Compounds during the Back-up Program Term.

6.1.4Notwithstanding the foregoing, Vertex shall retain rights under the Vertex
Patent Rights and the Joint Patent Rights to the extent necessary or useful for
the Back-up Program Term, to discharge its obligations and exercise its rights
under this Agreement.

6.1.5GSK hereby grants to Vertex a fully-paid, non-exclusive license, without
the right to sub-license, under all GSK Information and Inventions, and GSK's
rights under the Joint Patent Rights for the sole purpose of the Back-up Program
during the Back-up Program Term, to enable Vertex to discharge Vertex's
obligations and exercise its rights under this Agreement. Such license shall
terminate upon the termination of the Back-up Program Term and Vertex shall not
use such GSK Information and Inventions for any reason whatsoever thereafter
except as otherwise provided in this Agreement.

6.1.6Vertex hereby grants to GSK a non-exclusive license under patents or patent
applications Controlled by Vertex that do not constitute Vertex Patent Rights
hereunder but which, in the absence of the license provided in this
Section 6.1.6, would necessarily be infringed by GSK's practice of the licenses
granted in Sections 6.1.1, 6.1.2 and 6.1.3, including but not limited to patents
or patent applications encompassing claims to methods of use of any Compound.
This non-exclusive license shall apply only to the exercise by GSK of its rights
and the discharge by GSK of its obligations under this Agreement with respect to
Product Candidates and Products.

6.2Right to Sublicense. GSK shall have the right to grant sublicenses under the
rights and licenses granted to it in this Article 6, provided that any such
sublicense obliges the sublicensee to comply with all relevant terms of this
Agreement and that GSK remains liable to Vertex for all material acts and
omissions of any such sublicensee.

In addition, if GSK wishes to grant a sublicense to a Third Party of its
development or commercialization rights in the [***] or in any of the Major
Market Countries, [***].

6.3No Implied Licenses. Except as specifically set forth in this Agreement,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, in any Information disclosed to it under this
Agreement or under any patents or patent applications owned or Controlled by the
other Party or its Affiliates.

ARTICLE 7: CONFIDENTIALITY AND PUBLICATION

7.1Nondisclosure Obligation. All Information disclosed by one Party to the other
Party shall be maintained in confidence by the receiving Party and shall not be
disclosed to a Third Party or used

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

14

--------------------------------------------------------------------------------



for any purpose except as set forth herein without the prior written consent of
the disclosing Party, except to the extent that such Information:

7.1.1is known by the receiving Party at the time of its receipt, and not through
a prior disclosure by the disclosing Party, as documented by the receiving
Party's contemporaneous business records;

7.1.2is in the public domain through no breach of this Agreement by the
receiving Party;

7.1.3is subsequently disclosed to the receiving Party by a Third Party who may
lawfully do so and is not to the best of the receiving Party's knowledge under
an obligation of confidentiality to the disclosing Party;

7.1.4is developed by the receiving Party independently of Information received
from the disclosing Party, as documented by the receiving Party's
contemporaneous business records;

7.1.5is disclosed to governmental or other regulatory agencies to comply with
applicable law or regulations, provided the receiving Party provides to the
disclosing Party prompt prior written notice of its obligation to make such
disclosure and takes reasonable and lawful actions to avoid or minimize the
degree of such disclosure; or

7.1.6is deemed necessary by GSK in the reasonable exercise of its judgment to be
disclosed to any Third Party, to the extent GSK deems necessary or advisable, in
connection with the research and development, manufacturing and/or marketing of
a Product or Product Candidate (or for such entities to determine their interest
in performing such activities) in accordance with this Agreement, on the
condition that any such Third Parties agree to be bound by confidentiality and
non-use obligations that are no less stringent than those confidentiality and
non-use provisions contained in this Agreement.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the receiving
Party.

If a Party is required by judicial or administrative process to disclose
Information that is subject to the non-disclosure provisions of this
Section 7.1, such Party shall promptly inform the other Party of the disclosure
that is being sought in order to provide the other Party an opportunity to
challenge or limit the disclosure obligations. Information that is disclosed by
judicial or administrative process shall remain otherwise subject to the
confidentiality and non-use provisions of this Section 7.1, and the receiving
Party shall co-operate with any reasonable attempts of the disclosing Party to
limit such disclosure required by law, including without limitation by way of
obtaining an order of confidentiality, to ensure the continued confidential
treatment of such Information.

7.2Publication.

(a)GSK and Vertex each acknowledge the other Party's interest in publishing in a
scientific journal or a scientific conference or through a similar medium the
results of its research in order to obtain recognition within the scientific
community and to advance the state of scientific knowledge. Each Party also
recognizes the mutual interest in obtaining valid patent protection and in
protecting business interests and trade secret information. Consequently, except
for disclosures permitted pursuant to Section 7.1 and under subsections (b) and
(c) below, if either Party, its employees or consultants wishes to publish or
publicly present results of the Back-up Program or any information about a
Product Candidate or a Product,

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

15

--------------------------------------------------------------------------------



or the results of any activities to discover or develop any of the above, it
shall deliver to the other Party a copy of the proposed written publication or
an outline of an oral disclosure [***] prior to submission for publication or
presentation. The reviewing Party shall notify the other Party [***]of receipt
of such proposed publication whether such draft publication contains
(i) Information that is confidential to the reviewing Party, or (ii) information
that if published would have an adverse effect on a patent application covering
the subject matter of this Agreement. The reviewing Party shall have the right
to (a) propose modifications to the publication or presentation for patent
reasons, trade secret reasons, confidentiality reasons or to protect proprietary
business interests, or (b) request a reasonable delay in publication or
presentation in order to protect patentable information. If the reviewing Party
requests a delay to protect patentable information, the publishing Party shall
delay submission or presentation for a period not to exceed [***] to enable
patent applications protecting each Party's rights in such information to be
filed. Upon expiration of such [***], the publishing Party shall be free to
proceed with the publication or presentation. If the reviewing Party reasonably
requests modifications to the publication or presentation to prevent disclosure
of trade secret or proprietary business information, the publishing Party shall
edit such publication to prevent the disclosure of such information prior to
submission of the publication or presentation.

(b)After the expiration of a [***] period following the end of the Back-up
Program Term, intellectual property that is the subject of an exclusive license
provided by Vertex to GSK shall be considered Information that is not
confidential to Vertex, but rather is Information that is confidential to GSK,
for purposes of Section 7.1 and this subsection (b), so long as any such license
is in effect.

(c)For the avoidance of doubt, and without limiting in any way the above, GSK
may post summaries on the GSK Clinical Trial Register of the results of any
Clinical Trials conducted with respect to a Product Candidate or a Product
pursuant to this Agreement without further approval from Vertex under subsection
(a) above, provided:

(i)it notifies Vertex in writing not less than [***] prior to any such posting;

(ii)the posting of clinical trial summaries is the usual and customary practice
of GSK;

(iii)by written notice to GSK prior to the end of the [***] period referenced in
(i) above, Vertex may request a delay in any posting, in order to protect
patentable information, and in such event GSK shall delay posting for up to
[***], as may be requested by Vertex to enable the prior filing of appropriate
patent applications.

(d)Authorship of any publication shall be determined based on the accepted
standards used in peer-reviewed, academic journals at the time of the proposed
publication, and the contribution of each Party to the subject matter of each
publication will be appropriately acknowledged.



7.3Publicity/Use of Names. GSK and Vertex shall agree upon the timing and
content of an initial press release relating to the execution of this Agreement
and its terms. Except to the extent already disclosed in that initial press
release, no disclosure of the existence of this Agreement or its terms may be
made by either Party, and no Party shall use the name, trademark, trade name or
logo of the other Party or its employees in any publicity, news release or
promotional materials relating to this Agreement or its subject matter, without
the prior express written permission of the other Party, except as may be
required by applicable laws, regulations, or judicial order. The Party desiring
to make any such public announcement shall provide the other Party with a
written copy of the proposed announcement in sufficient time prior to public
release to allow such other Party to comment upon such announcement, prior to
public release.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

16

--------------------------------------------------------------------------------



In addition to the foregoing restrictions on public disclosure, if either Party
concludes that a copy of this Agreement must be filed with a securities exchange
or regulatory or governmental body to which that Party is subject wherever
situated, such Party shall provide the other Party with a copy of this Agreement
showing any sections as to which the filing Party proposes to request
confidential treatment, will provide the other Party with an opportunity and a
reasonable time period to comment on any such proposal and to suggest additional
portions of the Agreement for confidential treatment and will take such Party's
reasonable comments into consideration before filing the Agreement. If the
filing Party disagrees with the other Party's additional confidential treatment
request, the Parties shall have an opportunity to discuss the matter in good
faith before the Agreement is filed.

7.4Survival. Section 7.2(a) & (b) shall terminate with the termination of this
Agreement, but the provisions of Section 7.1 shall continue to govern the
disclosure by one Party, by publication or otherwise, of Information of the
other, during the period set forth in Section 11.8.

ARTICLE 8: PAYMENTS; ROYALTIES AND REPORTS

8.1Consideration for License. In consideration of the licenses granted pursuant
to Article 6 and Section 2.9(c), GSK shall pay to Vertex a one-time
non-refundable, non-creditable payment of Twenty Million Dollars (US
$20,000,000) within five (5) business days of the Effective Date. On the
Effective Date, Vertex will provide GSK with an invoice for the amount of this
payment.

8.2[***] Payment. In consideration of the licenses granted pursuant to Article 6
and Section 2.9(c), GSK shall make an additional non-refundable, non-creditable
milestone payment to Vertex in the amount of [***] for the [***] ; provided,
however, that if one or more [***], but no [***] is completed on or before
[***], then the [***] Payment provided in this section shall be due and payable
in any event, notwithstanding the results of any Qualifying Study thereafter
conducted. Any payment due under this Section 8.2 shall be made within [***]
after receipt by GSK of an invoice. The [***] payable under this Section 8.2
shall not be required with respect to more than [***]. All [***], regardless of
whether they [***], shall be deemed Product Candidates under this Agreement,
irrespective of whether any [***] is earned under this Section 8.2.

8.3First Product Candidate Milestone Payment. In further consideration of the
licenses granted pursuant to Article 6, GSK shall make a non-refundable,
non-creditable payment to Vertex in the amount of[***] payable upon [***].

8.4Development Milestone Payment. In further consideration of the licenses
granted pursuant to Article 6, GSK shall also pay each of the amounts set forth
in the table below (each, a "Development Milestone Payment") if and when the
corresponding development milestone event (each, a "Development Milestone
Event") is achieved with respect to the first two Indications for which one or
more Product Candidates or Products are being investigated.


 
  [***]

--------------------------------------------------------------------------------

  [***]

--------------------------------------------------------------------------------

[***]   [***]   [***] [***]   [***]   [***] [***]   [***]   [***] [***]   [***]
  [***] [***]   [***]   [***] [***]   [***]   [***] [***]   [***]   [***] [***]
  [***]   [***] [***]   [***]   [***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

17

--------------------------------------------------------------------------------



(a)Each Development Milestone Payment shall be payable only once upon the
initial achievement of the associated Development Milestone Event. For the
avoidance of doubt the maximum cumulative payments under Section 8.4 will not
exceed [***]. GSK shall notify Vertex in writing not later than [***] after the
occurrence (or deemed occurrence) of a Development Milestone Event, and shall
pay the appropriate Development Milestone Payment within [***] of receipt of an
invoice thereafter from Vertex.

(b)In the event that the Development Milestone Payment triggered on [***]. Any
Development Milestone Payments deemed to have been earned under this provision
that have not been previously paid, shall be paid by GSK within [***] of receipt
of an invoice thereafter from Vertex.

(c)For the avoidance of doubt, if a Back-up Compound becomes the Lead Compound
by reason of the termination or suspension of development of the prior Lead
Compound and the "new" Lead Compound subsequently achieves the same Development
Milestone Event for the same Indication as the prior Lead Compound, then payment
of the Development Milestone Payment which would otherwise be due with respect
to attainment of that Development Milestone Event by the "new" Lead Compound
shall not be required.

(d)For the avoidance of doubt, Schedule 8.4(d) sets forth some examples of
scenarios under which the Development Milestone Payments shall be payable
hereunder.



8.5Commercial Milestone Payments. In further consideration of the licenses
granted pursuant to Article 6, GSK will pay Vertex each of the Commercial
Milestone Payments set forth in the table below, within [***] after receipt of
an invoice from Vertex following the occurrence of the associated Commercial
Milestone Event. Each of the Commercial Milestone Payments shall be payable only
once, regardless of the number of Product Candidates which are commercialized.


Commercial Milestone Event (US$)

--------------------------------------------------------------------------------

  Commercial Milestone Payment (US$ million)

--------------------------------------------------------------------------------

[***]     [***]   [***] [***]   [***] [***]   [***]

8.6Royalties.

8.6.1Royalties Payable By GSK. In further consideration of the licenses granted
pursuant to Article 6, GSK shall pay to Vertex royalties on the Net Sales of
each Product as set out in this Section 8.6.

8.6.2Patent Royalties. The royalty rate payable in respect of Products shall be
determined according to the following table containing staggered royalty rates:


[***]   [***] [***]     [***]   [***] [***]   [***] [***]   [***]

Royalties on sales of Product, at the Patent royalty rates determined as set
forth above with reference to aggregate Net Sales, shall be payable on a
country-by-country basis until, with respect to a particular country, the
expiration of the last-to-expire Valid Patent Claim in effect in that country
claiming the manufacture, use, sale or importation of the Product. For purposes
of determining aggregate Calendar Year Net Sales under this Section 8.6.2, Net
Sales shall include sales in a country whether or not those sales would infringe
a Valid Patent Claim.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

18

--------------------------------------------------------------------------------



8.6.3Special Know-How Royalties.

(a)In the event that there are Valid Patent Claims in any [***] of the Major
Market Countries, which claim the manufacture, use, sale or importation of a
Product in such Major Market Country, GSK shall pay royalties to Vertex on
account of Net Sales of the Product in [***] even if in one or more countries
(each, a "[***]") at the time of the First Commercial Sale of that Product in
the [***], there is no Valid Patent Claim claiming the manufacture, use, sale or
importation of the Product in such [***]. The royalty payable in the [***],
shall be payable for [***] from the date of First Commercial Sale of the Product
in that Country (a "Special Know-How License Term"), at the applicable royalty
rates determined according to Section 8.6.2. If during the Special Know-How
License Term a Valid Patent Claim is established in that [***] with respect to
that Product, then that Country shall no longer be considered a [***] and
royalties shall be paid thereafter in accordance with, and at the rate and for
the term set forth in, Section 8.6.2. For the purpose of this provision, "[***]"
shall have the meaning assigned to it in [***].

(b)Notwithstanding (a) above, if at any time during the Special Know-How License
Term applicable to a particular Product being sold in a [***], then royalties
shall cease to be payable pursuant to Section 8.6.3(a) above and royalties will
instead become payable pursuant to Section 8.6.4 below. For purposes of this
subsection (b), [***]. This subsection 8.6.3(b) shall not be applicable if GSK
or its Related Parties has granted the Third Party a sub-license hereunder.

8.6.4Know How Royalties

In the event that there is no Valid Patent Claim claiming the manufacture, use,
sale or importation of the Product in a particular country and therefore patent
royalties would not be payable under Section 8.6.2, and if royalties shall also
not be payable in that country under Section 8.6.3 above, [***]. Royalties under
this Section 8.6.4 on account of Net Sales of that Product in a country shall be
paid for a period of [***] from the First Commercial Sale of the Product in such
country.

8.6.5Other Provisions.

All royalties are subject to the following conditions:

(a)only one royalty shall be due with respect to the same unit of Product. No
multiple royalty shall be payable because the manufacture, use or sale of a
Product Candidate or Product is claimed by more than one Valid Patent Claim;

(b)no royalties shall be due upon the sale or other transfer among GSK or its
Related Parties, but in such cases the royalty shall be due and calculated upon
GSK's or its Related Party's Net Sales to the first independent Third Party; and

(c)no royalties shall accrue on the disposition of Product without consideration
in reasonable quantities by GSK or its Related Parties as samples (promotion or
otherwise) or as donations (for example, to non-profit institutions or
government agencies for a non-commercial purpose) and without direct or indirect
consideration.



8.7Third Party Licenses. If, during the term of this Agreement, GSK, in its sole
discretion, deems it necessary to seek or exercise a license from any Third
Party[***] of any royalties or other fees paid to such Third Party under such
license may be deducted from royalties otherwise due to Vertex under this
Agreement. In no event, however, shall such deduction reduce the royalties
otherwise payable to Vertex in respect of any particular Product during any
Calendar Year by more than [***] provided that any "unused' deduction may be
carried over into subsequent years of the Agreement until the full deduction has
been taken. For the avoidance of doubt, GSK shall not be entitled to deduct
royalties or fees payable under licenses [***].

[***], the issue shall be referred to the Chief Executive Officer of Vertex (or
to the Head of Research or to the Head of Development, as the CEO of Vertex
shall determine) and to the Chairman of R&D of GSK (or to such other senior
manager of GSK as the Chairman of R&D of GSK shall determine), who shall, as
soon as practicable, attempt in good faith to resolve the dispute. If they are
unable to resolve the dispute within [***] of referral, the dispute will be
referred to an independent expert who will be appointed by agreement of the
Parties. The expert shall act as an expert and not an arbitrator and his or her
decision shall be final and binding on the Parties. The Parties will comply with
any procedure established by the expert for making his or her decision and the
expert's costs shall be paid by the party against whom the expert rules.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

19

--------------------------------------------------------------------------------





8.8[***].

[***]

[***]

8.9[***]

8.9.1No later than [***] of each year, GSK will calculate actual Unit Direct
Cost of Goods for each Product in the Territory sold during the preceding fiscal
year, in order to enable GSK to undertake the analysis set forth in
Section 8.9.2 below.

8.9.2Subject to the provisions of Section 8.9.3, if in any particular GSK fiscal
year during the term of this Agreement, [***]. GSK shall notify Vertex in
writing on or before April 15 of any such following year of its entitlement to
apply any offset during that year relating to the prior year providing Vertex
with a summary showing the breakdown into direct materials, direct labour,
direct service cost and other product specific cost per unit, in accordance with
Schedule 1.60. [***].

8.9.3In the first GSK fiscal year that the Direct Cost of Goods of a Product
(calculated pursuant to Section 8.9.2) sold in such fiscal year plus royalties
payable to Vertex on account of Net Sales of such Product during that fiscal
year are greater than [***] of GSK's Net Sales of such Product sold in such
fiscal year, then GSK will solicit bona fide bids with respect to the
performance of the manufacturing function for the Product for the Territory on
terms of supply customarily used by GSK with such preferred contract
manufacturers (as reported to Vertex and not inconsistent with the provisions of
this Agreement), as follows:

        [***].    All of the bids will be reviewed by the Joint Steering
Committee, such review to consider the following criteria, among others, with
respect to provision of manufacturing services for the Product in the Territory:

[***]

[***]

[***]

[***]

The JSC will review and evaluate such [***].

At the end of the period for which supply was sought under the tender process,
if the Direct Cost of Goods of a Product (calculated pursuant to Section 8.9.2)
sold in any fiscal year plus royalties payable to Vertex on account of Net Sales
of such Product during that year are greater than [***] of GSK's Net Sales of
such Product sold in such year, GSK will continue to evaluate and consider
alternate, lower cost Third Party manufacturing sources as provided above.

8.9.4In the event that GSK decides to out-source at any time the manufacture of
the Product to a Third Party, GSK will [***]. All of the bids will be reviewed
by the Joint Steering Committee, such review to consider the following criteria,
among others, with respect to provision of manufacturing services for the
Product in the Territory:


[***]

[***]

[***]

[***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

20

--------------------------------------------------------------------------------






[***]

At the end of the period for which supply was sought under the tender process,
if GSK decides to continue to out-source the manufacture of the Product, GSK
will continue to evaluate and consider alternate, lower cost Third Party
manufacturing sources as provided above.

8.10Combination Products. For the purposes of determining royalty rates and the
royalties payable on Combination Products, Net Sales of Product shall be
calculated as follows: Net Sales of such Combination Product shall be [***].

8.11Reports; Payment of Royalty. During the term of this Agreement following the
First Commercial Sale of a Product, GSK shall furnish to Vertex a [***], at the
end of each [***], showing (i) the Net Sales of each Product in each country in
the world during the reporting period (ii) the royalties payable under this
Agreement on account of those Net Sales and the basis for calculating those
royalties; (iii) the exchange rates and other methodology used in converting
into U.S. dollars, from the currencies in which sales were made, any payments
due which are based on Net Sales; and (iv) dispositions of Products other than
pursuant to sale for cash. Net Sales in countries invoiced in currency other
than U.S. Dollars shall be translated to U.S. Dollars using GSK's then-current
standard exchange rate methodology for the translation of foreign currency into
U.S. dollars, as employed on a consistent basis throughout GSK's operations.
Should GSK change its foreign currency translation methodology, the new
methodology will be disclosed in writing to Vertex. All payments to be made by
GSK to Vertex under this Agreement shall be made in United States dollars and
shall be paid by bank wire transfer in immediately available funds to such bank
account in the United States or elsewhere as may be designated in writing by
Vertex from time to time. [***] GSK shall keep complete and accurate records in
sufficient detail to enable the royalties payable hereunder to be determined and
the information provided hereunder to be verified by Vertex's accounting firm
pursuant to Section 8.12.

8.12Audits. Upon the written request of Vertex, with [***] prior written notice
to GSK, [***], GSK shall permit an independent certified public accounting firm
of nationally recognized standing selected by Vertex and reasonably acceptable
to GSK, at Vertex's expense, to have access during normal business hours to such
of the records of GSK and its Affiliates as may be reasonably necessary to
verify the accuracy of the royalty reports hereunder for any [***]. Those
records shall include, without limitation, gross sales of each Product or
Product Candidate on a country-by-country basis, as well as all deductions taken
from gross sales in that country to arrive at Net Sales in that country, though
it is acknowledged by Vertex that, depending upon GSK's then-current reporting
practices for financial information, country-by-country data may only be
accessible on an in-country basis from GSK's Affiliates. The accounting firm
shall disclose to Vertex only whether the royalty reports are correct or
incorrect and the specific details concerning any discrepancies. The audit
rights provided in this paragraph shall also extend to audit of GSK's basis for
and calculation of Unit Direct Cost of Goods and actual Unit Direct Cost of
Goods for any Product.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

21

--------------------------------------------------------------------------------



If such independent accountant's review of GSK's royalty reports shows an
underpayment, GSK shall remit or cause its Related Parties to remit to Vertex
within [***] after GSK's receipt of such report: (i) the amount of such
underpayment, and (ii) if such underpayment exceeds [***] of the total amount
owed for the period being audited, the reasonable and necessary fees and
expenses of the independent accountant performing the audit. Any overpayments
shall be fully creditable against amounts payable in subsequent payment periods.
Upon prior written notice to GSK as provided above, Vertex shall have a further
right, exercisable not more frequently than once every [***], to audit Net
Sales, deductions taken from gross sales, and royalties earned by Vertex in any
country in which a prior audit has shown an understatement of royalties due of
at least [***].

GSK shall include in each sublicense granted by it pursuant to this Agreement a
provision requiring the sublicensee to make reports to GSK, to keep and maintain
records of sales made pursuant to such sublicense and to grant access to such
records by Vertex's independent accountant to the same extent required of GSK
under this Agreement.

Upon the expiration of [***] following [***], the calculation of royalties
payable with respect to such year shall be binding and conclusive upon the
Parties, and GSK and its Related Parties shall be released from any liability or
accountability with respect to royalties for such Calendar Year.

Vertex shall treat all financial information subject to review under this
Section 8.12 or under any sublicense agreement in accordance with the
confidentiality and non-use provisions of this Agreement, and shall cause its
accounting firm to enter into an acceptable confidentiality agreement with GSK
and/or its Related Parties obligating it to retain all such information in
confidence pursuant to such confidentiality agreement.

8.13Income Tax Withholding. Any tax required by law to be withheld and paid by
GSK for the benefit of Vertex on account of any royalties or other payments
payable to Vertex under this Agreement shall be deducted from the amount of
royalties or other payments otherwise due, to the extent so paid or payable by
GSK. GSK shall secure and send to Vertex proof of any such taxes withheld and
paid or payable by GSK for the benefit of Vertex, and shall, at Vertex's
request, provide reasonable assistance to Vertex in recovering such taxes.

Vertex warrants that Vertex is resident for tax purposes in the United States of
America and that Vertex is entitled to relief from United Kingdom income tax
under the terms of the double tax agreement between the UK and the United States
of America. Vertex shall notify GSK immediately in writing in the event that
Vertex ceases to be entitled to such relief.

Pending receipt of formal certification from the UK Inland Revenue GSK may pay
royalty income and any other payments under this Agreement to Vertex by
deducting tax at a rate specified in the double tax treaty between the UK and
the United States of America. Vertex agrees to indemnify and hold harmless GSK
against any loss, damage, expense or liability arising in any way from a breach
of the above warranties or any future claim by a UK tax authority or other
similar body alleging that GSK was not entitled to deduct withholding tax on
such payments at source at the treaty rate.

8.14Currency Restrictions. If restrictions on the transfer of currency exist in
any country such as to prevent GSK from making the payments in the currency
required under Section 8.11, GSK shall take all reasonable steps to obtain a
waiver of such restrictions or otherwise enable GSK to make such payments,
failing which GSK may make the royalty payments due upon sales in such country
in local currency and deposit such payments in a local bank or other depository
designated by Vertex.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

22

--------------------------------------------------------------------------------



8.15Substantial Competition. If, during the term of this Agreement, substantial
competition occurs in a country of the Territory between a Product and one or
more Third Party products containing the same Compound as an active
pharmaceutical ingredient and having the same or a similar Indication, and for
so long as such substantial competition is continuing, [***]. For the purposes
of this Section 8.15, "substantial competition" shall mean [***]. The royalty
reduction provided in this Section 8.15 shall not be applied to any Net Sales in
respect of which a royalty report has already been provided pursuant to
Section 8.11 prior to the receipt by Vertex from GSK of written notice of any
such substantial competition, with suitable supporting documentation, which
might include, for example, copies of market survey reports, Third Party bid
activities, competitive promotional materials, and internal financial
statements. GSK shall bear the burden of establishing its entitlement to any
reduction in the royalty under this Section 8.15 and any such reduction shall be
available to GSK only during the period such competition remains substantial.

8.16Expiry of Royalty Obligations. Following expiry of royalty obligations in
respect of any Product GSK shall retain a perpetual non-exclusive, fully paid,
right and license, with the right to grant sublicenses under the Vertex Know-How
licensed hereunder solely to continue to make, have made, use, sell, offer for
sale and import the Product, for so long as it continues so to do.

8.17Interest Penalty. In case of any delay in payment by GSK to Vertex not
occasioned by Force Majeure (as described in Section 12.2), interest at the
annual rate of [***] above [***], assessed from the [***] after the due date of
the payment, shall be due from GSK.

8.18Over-The-Counter. In the event that GSK is considering at any time
developing and commercializing any Product Candidate and/or Product as an
"Over-The-Counter" medicine, i.e. as a product that may be sold without
prescription, the Parties agree to meet and discuss whether the royalty rates
payable hereunder in respect of sales of such Product Candidate and/or Product
should be adjusted, or whether any other terms and conditions of this Agreement
should be modified or amended. No such adjustments, modifications or amendments
shall be made without the prior written consent of both Parties.

ARTICLE 9: REPRESENTATIONS AND WARRANTIES

9.1Representations and Warranties of Vertex. Vertex represents and warrants to
GSK that as of the Effective Date:

9.1.1Authorization. This Agreement has been duly executed and delivered by
Vertex and constitutes the valid and binding obligation of Vertex, enforceable
against Vertex in accordance with its terms except as enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors' rights generally
and by general equitable principles. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary action on the part of
Vertex, its officers and directors.

9.1.2Ownership of Intellectual Property. Vertex has full right and interest in
all Vertex Information and Inventions, Vertex Know-How and Vertex Patent Rights.
However Vertex makes no warranty or representation with respect to the validity
of Vertex Information and Inventions, Vertex Know-How and Vertex Patent Rights
or except as set forth in Section 9.1.3, the presence or absence of any
infringement of or conflict with any Third Party right or patent.

9.1.3No Third Party Patents. To Vertex's knowledge, except as disclosed in
Schedule 9.1.3, the development, manufacture, use or sale of VX-409 and any
Back-up Compounds pursuant to this Agreement does not infringe or conflict with
any Third Party right or patent, and Vertex is not aware of any pending patent
application that, if issued, would be infringed by the development,

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

23

--------------------------------------------------------------------------------



manufacture, use or sale of VX-409 or any Back-up Compounds pursuant to this
Agreement. Vertex has informed GSK that Vertex has not conducted an extensive
review of Third Party intellectual property relative to the Back-up Compounds.

9.1.4No Interference. The Vertex Patent Rights are not the subject of any
interference known to Vertex and Vertex is not aware of any pending or
threatened action, suit, proceeding or claim by a Third Party challenging
Vertex's ownership rights in, or the validity or scope of, such Vertex Patent
Rights.

9.1.5No Regulatory Authority Actions. Vertex has not applied for or received any
grant of rights of any kind from any Regulatory Authority with respect to a
Compound, Product Candidate or Product.

9.1.6Back-up Compounds. The Back-up Compounds listed in Schedule 1.2 constitute
all of the lead compounds which are or have been, at the Effective Date, under
investigation by Vertex, which [***].

9.1.7Provision of Information. Vertex has not failed to furnish GSK with any
information requested by GSK, or intentionally concealed from GSK any
information in its possession, including but not limited to information
concerning VX-409, which Vertex reasonably believes would be material to GSK's
decision to enter into this Agreement and undertake the commitments and
obligations set forth herein.

9.1.8Schedule 1.66. Schedule 1.66 contains a complete list of all patents and
patent applications Controlled by Vertex, as of the Effective Date, that cover
the Compounds, processes for making the Compounds, use of the Compounds, and
compositions containing the Compounds.

9.2Representation and Warranty of GSK. GSK represents and warrants to Vertex
that, as of the Effective Date, this Agreement has been duly executed and
delivered by GSK and constitutes the valid and binding obligation of GSK,
enforceable against GSK in accordance with its terms, except as enforceability
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to creditors' rights generally and by general
equitable principles. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary action on the part of GSK, its
officers and directors.

ARTICLE 10: PATENT PROVISIONS

10.1Filing, Prosecution and Maintenance of Vertex Patent Rights. Vertex shall
have the exclusive right and the obligation (subject to Vertex's election not to
file, prosecute, or maintain pursuant to Section 10.3), [***], to diligently
file, prosecute and maintain (by timely paying all maintenance fees, renewal
fees, and other such fees and costs required under applicable laws) in the
Territory the Vertex Patent Rights, and to conduct any interference, oppositions
and re-examinations or other similar proceeding with respect thereto, in all
such countries as is customary for Vertex to file, prosecute and maintain patent
rights covering pharmaceutical products. If GSK notifies Vertex that it wants
Vertex to apply for registration in any country or countries in which it is not
customary for Vertex to do so, or to conduct any interference, oppositions and
re-examinations or other similar proceedings with respect to the Vertex Patent
Rights, [***]. Vertex shall keep GSK advised of the status of the actual and
prospective patent filings and upon the request of GSK, provide advance copies
of any papers related to the filing, prosecution and maintenance of such patent
filings. Vertex shall promptly give reasonable advance notice to GSK of the
grant, lapse, revocation, surrender, invalidation or abandonment of any Vertex
Patent Rights for which Vertex is responsible for the filing, prosecution and
maintenance. Vertex shall solicit GSK's advice and review of the nature and text
of such patent applications and important prosecution matters

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

24

--------------------------------------------------------------------------------



related thereto in reasonably sufficient time prior to filing thereof, and
Vertex shall take into account GSK's reasonable comments related thereto.

10.2Filing, Prosecution and Maintenance of Joint Patent Rights. In respect of
any Joint Information and Inventions, the Parties shall agree, without prejudice
to ownership, which Party shall have the right and/or obligation to prepare and
file a priority patent application, and prosecute such application(s) and
maintain any patents derived therefrom, with the Parties equally sharing the
reasonable out-of-pocket costs for the preparation, filing, prosecution and
maintenance of such priority patent application. Should the agreed upon Party
elect not to prepare and/or file any such priority patent application, it shall
(i) provide the other Party with written notice as soon as reasonably possible
after making such election but in any event no later than [***] before the other
Party would be faced with a possible loss of rights, (ii) give the other Party
the right, at the other Party's discretion and sole expense, to prepare and file
the priority application(s), and (iii) offer reasonable assistance in connection
with such preparation and filing at no cost to the other Party except for
reimbursement of reasonable out-of-pocket expenses incurred by the agreed upon
Party in rendering such assistance. The other Party, at its discretion and cost,
may prosecute such application(s) and maintain any patents derived therefrom.

10.3Option to Prosecute and Maintain Patents. Vertex shall give notice to GSK of
any desire to cease prosecution and/or maintenance of Vertex Patent Rights or
Joint Patent Rights on a country by country basis in the Territory and, in such
case, shall permit GSK, at its sole discretion, to continue prosecution or
maintenance of such Vertex Patent Rights at its own expense. If GSK elects to
continue prosecution or maintenance or to file based on Vertex's election not to
file pursuant to Section 10.1, Vertex shall execute such documents and perform
such acts at Vertex's expense as may be reasonably necessary to allow GSK to
initiate or continue such filing, prosecution or maintenance.

10.4Interference, Opposition, Re-examination and Re-issue.

10.4.1Vertex shall promptly, but in any case within [***] of learning of such
event, inform GSK of any request for, or filing or declaration of, any
interference, opposition, or re-examination relating to Vertex Patent Rights or
Joint Patent Rights for which Vertex is responsible. GSK and Vertex shall
thereafter consult and cooperate fully to determine a course of action with
respect to any such proceeding. GSK shall have the right to review and approve
any submission to be made in connection with such proceeding.

10.4.2Vertex shall not initiate any re-examination, interference or re-issue
proceeding relating to Vertex Patent Rights or Joint Patent Rights without the
prior written consent of GSK, which consent shall not be unreasonably withheld.

10.4.3In connection with any interference, opposition, re-issue, or
re-examination proceeding relating to Vertex Patent Rights or Joint Patent
Rights, GSK and Vertex will cooperate fully and will provide each other with any
information or assistance that either may reasonably request. Vertex shall keep
GSK informed of developments in any such action or proceeding, including, to the
extent permissible by law, consultation and approval of any settlement, the
status of any settlement negotiations and the terms of any offer related
thereto.

10.4.4The expense of any interference, re-examination or re-issue proceeding
shall, [***].

10.5Enforcement and Defense.

10.5.1Each Party shall promptly give the other Party notice of (i) any
infringement of Vertex Patent Rights or Joint Patent Rights, or (ii) any
misappropriation or misuse of Vertex Know-How, that

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

25

--------------------------------------------------------------------------------



may come to the first Party's attention. GSK and Vertex shall thereafter consult
and cooperate fully to determine a course of action, including but not limited
to the commencement of legal action by either or both GSK and Vertex, to
terminate any infringement of Vertex Patent Rights or Joint Patent Rights or any
misappropriation or misuse of Vertex Know-How. Vertex, upon notice to GSK, shall
have the first right to initiate and prosecute any such legal action at its own
expense and in the name of Vertex and GSK, or to control the defense of any
declaratory judgment action relating to Vertex Patent Rights, Joint Patent
Rights or Vertex Know-How. [***] Vertex shall promptly inform GSK if it elects
not to exercise that first right and GSK shall thereafter have the right to
either initiate and prosecute such action or to control the defense of such
declaratory judgment action in the name of GSK and, if necessary, Vertex. Each
Party shall have the right to be represented by counsel of its own choice.

10.5.2If Vertex elects not to initiate and prosecute an action as provided in
Section 10.5.1, and GSK elects to do so, [***].

10.5.3For any action to terminate any infringement of Vertex Patent Rights or
Joint Patent Rights or any misappropriation or misuse of Vertex Know-How, in the
event that GSK is unable to initiate or prosecute such action solely in its own
name, Vertex will join such action voluntarily and will execute and cause its
Affiliates to execute all documents necessary for GSK to initiate litigation to
prosecute and maintain such action. In connection with any action, GSK and
Vertex will cooperate fully and will provide each other with any information or
assistance that either may reasonably request. Each Party shall keep the other
informed of developments in any action or proceeding, including, to the extent
permissible by law, the consultation and approval of any settlement negotiations
and the terms of any offer related thereto.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

26

--------------------------------------------------------------------------------





10.5.4Any recovery obtained by either or both GSK and Vertex in connection with
or as a result of any action contemplated by this Section, whether by settlement
or otherwise, shall be shared in order as follows:

[***]

[***]

[***]

10.5.5Vertex shall inform GSK of any certification regarding any Vertex Patent
Rights it has received pursuant to either 21 U.S.C. §§355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV) or its successor provisions or any similar provisions in a
country in the Territory other than the United States and shall provide GSK with
a copy of such certification within [***]. Vertex's and GSK's rights with
respect to the initiation and prosecution of any legal action as a result of
such certification or any recovery obtained as a result of such legal action
shall be as defined in subsections 10.5.1 through 10.5.4; provided, however,
that Vertex shall have the first right to initiate and prosecute any action and
shall inform GSK of such decision within thirty (30) days of receipt of the
certification, after which time GSK shall have the right to initiate and
prosecute such action.

10.5.6Patent Term Restoration. The Parties hereto shall cooperate with each
other in obtaining patent term restoration or supplemental protection
certificates or their equivalents in any country in the Territory where
applicable to Vertex Patent Rights and Joint Patent Rights. In the event that
elections with respect to obtaining such patent term restoration are to be made,
GSK shall have the right to make the election and Vertex agrees to abide by such
election.

10.5.7Third Party Claims.

(i)Without prejudice to Section 12.1(b), in the event that any action, suit or
proceeding is brought against GSK or Vertex or any Affiliate or sublicensee of
either Party alleging the infringement of the intellectual property rights of a
Third Party by reason of the discovery, development, manufacture, use, sale,
importation or offer for sale of a Product Candidate or Product, GSK shall have
the sole right but not the obligation to defend itself and Vertex in such
action, suit or proceeding [***]. The Parties shall cooperate with each other in
any defense of any such suit, action or proceeding. The Parties will give each
other prompt written notice of the commencement of any such suit, action or
proceeding, or receipt of any claim of infringement, and will furnish each other
a copy of each communication relating to the alleged infringement. Neither Party
shall compromise, litigate, settle or otherwise dispose of any such suit, action
or proceeding without the other Party's advice and prior consent, provided that
the Party not having the right to defend the suit shall not unreasonably
withhold its consent to any settlement which does not have a material adverse
effect on its rights, obligations or benefits, either under this Agreement or
otherwise.

(ii)The Party first having actual notice of any claim, action or proceeding
referenced in subsections (i) or (ii) above shall promptly notify the other
Party in writing, setting forth in reasonable detail, to its knowledge, the
facts related to any such claim, action or proceeding. The Parties shall
promptly discuss proposed responses to any such matters.

10.5.8Trademarks. GSK shall be responsible for the selection of all trademarks
which it employs in connection with Product in the Territory and shall own and
control such trademarks. GSK shall be responsible for registration and
maintenance of all such trademarks. Nothing in this Agreement shall be construed
as a grant of rights, by license or otherwise, to Vertex to use such trademarks
or

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

27

--------------------------------------------------------------------------------



any other trademarks owned by GSK for any purpose. GSK shall own such trademarks
and shall retain such ownership upon termination or expiration of this
Agreement.

ARTICLE 11: TERM AND TERMINATION

11.1Term and Expiration. This Agreement shall be effective as of the Effective
Date and unless terminated earlier pursuant to Sections 11.2, 11.3, 11.6 or
11.7, this Agreement shall continue in effect until expiration of all royalty
obligations under Article 8.

11.2Termination by GSK Without Cause. Notwithstanding anything contained herein
to the contrary, after the end of the Back-up Program Term GSK shall have the
right to terminate this Agreement at any time in its sole discretion by giving
[***] advance written notice to Vertex; provided, however, if a Product has
received a Marketing Authorization in the [***] advance written notice shall be
required, unless such termination is for a reason other than a Valid Safety
Issue, in which case termination may be with immediate effect. For the purposes
of this Agreement, a "Valid Safety Issue" [***].

Following any delivery by GSK of notice of termination pursuant to this
Section 11.2, GSK and Vertex will co-operate in good faith to agree and
implement a transition plan, in order to give effect to Sections 11.5 (b)-(d).
During the period between GSK's notice of termination pursuant to this
Section 11.2 and the effective date of such termination, provided that GSK uses
all reasonable efforts to agree and implement a transition plan, GSK shall be
deemed to have met its due diligence obligations pursuant to Sections 3.5 and
4.3. For the avoidance of doubt, during the period of notice until the effective
date of termination, GSK shall not be required to initiate any new clinical or
non-clinical studies, make any further filings for Regulatory Approval other
than as related to the prompt and complete transfer of regulatory authorizations
and development and commercial rights to Vertex, or launch the Product in any
further countries in order to meet its due diligence obligations pursuant to
Sections 3.5 and 4.3.

Notwithstanding termination of this Agreement, for the avoidance of doubt,
Section 11.5(b) shall remain in effect until the completion by GSK of all
actions which are required by it to enable a full transfer to Vertex of all
filings for Regulatory Approvals and all Marketing Authorizations relating to
the Product.

11.3Termination for Cause. This Agreement may be terminated at any time during
the term of this Agreement:

11.3.1upon written notice by either Party if the other Party is in breach of its
material obligations hereunder and has not cured such breach after notice from
the terminating Party requesting cure of the breach; provided, however, in the
event of a good faith dispute with respect to the existence of a material
breach, the cure period shall be tolled until such time as the dispute is
resolved pursuant to Section 12.7; and provided that the terminating Party has
given the defaulting Party the following opportunities to remedy any breach:

(i)the written notice of breach referenced above shall detail the specific
obligation under this Agreement which is alleged to have been breached; the
manner of such alleged breach; and the steps which must be taken in order to
remedy such breach; and

(ii)the terminating Party has provided the defaulting Party with a reasonable
amount of time (but no more than [***]) in which (x) to complete any steps which
might be taken to remedy the breach, as stated in the notification of breach, or
(y) if completion of those steps is not possible within a [***], to commence
those steps required as stated in the notification of

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

28

--------------------------------------------------------------------------------



breach, on the condition that the defaulting Party continues to perform those
steps with due diligence and the breach can be cured within a mutually agreeable
period of time;

11.3.2by either Party upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by the other
Party; provided, however, in the case of any involuntary bankruptcy proceeding
such right to terminate shall only become effective if the Party consents to the
involuntary bankruptcy or such proceeding is not dismissed within [***] after
the filing thereof.

11.4Effect on License of Termination by GSK for Cause.

11.4.1If GSK terminates this Agreement under Section 11.3.1, then (i) GSK's
licenses pursuant to Sections 6.1 and 6.2 shall become perpetual, exclusive
licenses subject to the financial provisions of Article 8; and (ii) GSK shall
have the right to offset against any monies owed to Vertex (pursuant to
Article 8 of this Agreement) all of its direct costs, losses and expenses
incurred as a result of Vertex's breach. In addition to any other provisions
which may survive termination pursuant to Section 11.8, Article 10 shall survive
such termination.

11.4.2If this Agreement is terminated by GSK pursuant to subsection 11.3.2, all
licenses and rights to licenses granted under or pursuant to this Agreement by
Vertex to GSK are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code (the "Code"), licenses of
rights to "intellectual property" as defined under Section 101(35A) of the Code.
The Parties agree that GSK, as a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Code, and that upon commencement of a bankruptcy proceeding by Vertex under the
Code, or against Vertex if such proceeding is not dismissed within [***] of its
initial filing, GSK shall be entitled to a complete duplicate of or complete
access to (as GSK deems appropriate), any such intellectual property and all
embodiments of such intellectual property. Such intellectual property and all
embodiments thereof shall be promptly delivered to GSK (i) upon any such
commencement of a bankruptcy proceeding upon written request therefore by GSK,
unless Vertex elects to continue to perform all of its obligations under this
Agreement or (ii) if not delivered under (i) above, upon the rejection of this
Agreement by or on behalf of Vertex upon written request therefore by GSK.

11.5Effect of Termination by Vertex For Cause or by GSK Without Cause.

If Vertex terminates this Agreement under Sections 11.3, 11.6 or 11.7, or GSK
terminates this Agreement under Section 11.2:

(a)GSK's licenses pursuant to Article 6 shall terminate as of such termination
date and GSK shall, within [***] after such termination, return or cause to be
returned to Vertex all Vertex Information in tangible form, and all substances
or compositions delivered or provided by Vertex, as well as any other material
provided by Vertex in any medium, except that GSK may retain one copy in its
confidential files for records purposes.

(b)All filings with Regulatory Authorities concerning Product Candidates or
Products will be assigned or otherwise transferred to Vertex as soon as
practicable and at GSK's expense, and any reports required to be made to any
Regulatory Authority covering any periods prior to the effective date of
termination of the Agreement will be prepared promptly and filed at Vertex's
direction with the appropriate Regulatory Authority or, at Vertex's discretion,
made available to Vertex for filing by Vertex. GSK will also promptly deliver to
Vertex all data and information (and including all information relative to any
technology which is the subject of a non-exclusive license under Subsection
11.5(c)) generated in the course of any Clinical Trials and non-clinical studies
of Product Candidates and Products. Notwithstanding Section 7.1,

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

29

--------------------------------------------------------------------------------



Vertex shall be able to disclose any such data and information as is necessary
to exercise its rights of development and commercialization (including usual and
customary publication activities) of the Product Candidates and Products granted
under this Agreement.

(c)[***]

(d)Vertex will be solely responsible for and, should it elect to exercise its
supply option under (i) or (ii) below, will use commercially reasonable efforts
to obtain an approved (by Regulatory Authorities, as required) alternate source
of supply for Product Candidates and Products as soon as reasonably practicable.

(i)In respect of each Product Candidate that is not being marketed at the date
of delivery by GSK or Vertex of notice of termination under Section 11.2, 11.3,
11.6 or 11.7 respectively, of this Agreement (the "Termination Notice Date"),
GSK and Vertex shall negotiate in good faith, following the Termination Notice
Date, regarding transfer of clinical and non-clinical supplies existing at such
time [***].

(ii)In respect of each Product that is being marketed by GSK at the Termination
Notice Date, at Vertex's option and for a period ending at the earlier of [***]
following the Termination Notice Date or the date upon which Vertex has
established an approved source of supply, GSK will supply Vertex with all of
Vertex's requirements for commercial supplies of each Product in a maximum
annual amount equal to: [***]. GSK and Vertex shall, following the Termination
Notice Date, negotiate in good faith a Supply Agreement under which Products
will be supplied [***], to the then current specifications, and in accordance
with GSK's existing quality and compliance standards.

(e)In the event that Vertex shall subsequently commercialize any Product
Candidates or Products, Vertex shall pay GSK [***] until, with respect to a
particular country, the expiration of the last-to-expire valid patent claim in
that country under any Vertex Patent Rights, Joint Patent Rights or patents
Controlled by GSK and licensed under this Section 11.5 that would be infringed
by the sale of the Product.



11.6.Suspension or Termination of Development.

11.6.1At any time during the Development Program, GSK shall have the right to
suspend or terminate the development, in whole or in part, of a Product
Candidate or Product upon the occurrence of a Commercial Failure or Technical
Failure with respect to that Product Candidate or Product (in which case the
details of that Commercial Failure or Technical Failure shall be promptly shared
with the JSC), or because another Product Candidate is demonstrating a better
safety/efficacy profile, or because another Product Candidate is being
progressed in development as the Lead Compound, promptly following communication
to, and assessment of such proposed termination by, the Joint Steering
Committee.

11.6.2In the event that the Development Program is terminated in relation to any
Region, or has been suspended in relation to any Region for any reason for a
period of [***] or more, including but not limited to, reasons of [***], and GSK
is not diligently commercializing a Product in such Region, then Vertex may
terminate the licenses granted to GSK hereunder in respect of such Region by
giving written notice to GSK. The Development Program shall be deemed terminated
or suspended in relation to the [***] if development activities are terminated
or suspended in relation to the [***] for a period of [***] or more. If Vertex
terminates the licenses granted to GSK in respect of such Region pursuant to
this Section 11.6.2, the terms of Section 11.5 shall apply in relation to such
Region. Vertex's right to terminate the licenses in relation to the Region under
the circumstances specified above shall not apply during any period in which
GSK's failure

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

30

--------------------------------------------------------------------------------



to actively develop, market or sell a Product Candidate or Product under this
Agreement is the direct result of circumstances beyond GSK's reasonable control
(such as, but not limited to, where the suspension has been required or advised
by a Regulatory Authority or independent ethics committee), so long as GSK, with
the advice and participation of the JSC, has promptly established a plan which
reasonably addresses the issues giving rise to the suspension or termination,
with the objective of commencing development or commercialization of a Product
Candidate or Product as soon as reasonably practicable, and is diligently
executing such plan.

11.6.3In the event that the Development Program is terminated in its entirety
for all Regions for any reason, or has been suspended in its entirety for all
Regions for any reason for a period of [***] or more, including but not limited
to, [***], and GSK is not diligently commercializing a Product, then Vertex may
terminate this Agreement by giving written notice to GSK. If Vertex terminates
this Agreement pursuant to this Section 11.6.3, the terms of Section 11.5 shall
apply. Vertex's right to terminate this Agreement under the circumstances
specified above shall not apply during any period in which GSK's failure to
actively develop, market or sell a Product Candidate or Product under this
Agreement is the direct result of circumstances beyond GSK's reasonable control
(such as, but not limited to, where the suspension has been required or advised
by a Regulatory Authority or independent ethics committee), so long as GSK, with
the advice and participation of the JSC, has promptly established a plan which
reasonably addresses the issues giving rise to the suspension or termination,
with the objective of commencing development or commercialization of a Product
Candidate or Product as soon as reasonably practicable, and is diligently
executing such plan.

11.7Termination of Product Commercialization.

11.7.1At any time after First Commercial Sale of a Product in a country, GSK
shall have the right to terminate commercialization of such Product on a
country-by-country basis upon the occurrence of Commercial Failure or Technical
Failure (upon the provision of [***] written notice unless there is a Valid
Safety Issue, in which case termination may occur with immediate effect) and
following communication to, and assessment of such proposed termination by, the
Joint Steering Committee, which communication shall include the relevant details
underlying any determination of Commercial Failure or Technical Failure or Valid
Safety Issue.

11.7.2In the event that GSK decides to terminate all commercialization of
Products in a Region, and at such time GSK is not engaged in a Development
Program which has as a principal objective the development of one or more
Product Candidates for commercialization in such Region, then Vertex, upon [***]
written notice to GSK may terminate GSK's rights and licenses under this
Agreement with respect to such Region, and the terms of Section 11.5 shall apply
to such Region on such termination by Vertex. GSK shall be deemed to have
terminated all commercialization of Products in the North American Region if it
has terminated all commercialization of Products in the United States.

11.8Survival

Any expiration or termination of this Agreement shall be without prejudice to
the rights of either Party against the other accrued or accruing under this
Agreement prior to expiration or termination, including without limitation the
obligation to pay royalties for Product(s) sold prior to such expiration or
termination. The provisions of Section 7.1 shall survive the expiration or
termination of this Agreement and shall continue in effect for ten (10) years.
In addition, the provisions of Sections 1, 7.1, 7.2(c), 7.3, 7.4, 8.11, 8.12,
8.13, 8.17, 11.4, 11.5, 11.6.2, 11.6.3, 11.7.2, 11.8, 12.1, 12.5, 12.6 and 12.7
shall indefinitely survive any expiration or termination of this Agreement.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

31

--------------------------------------------------------------------------------





11.9Effect of Vertex Change of Control.

If (a) a Change of Control of Vertex occurs and (b) as an immediate result
another company (the "Change of Control Party") controls Vertex, as the term
"control" is used in Section 1.1 hereof, and (c) the Change of Control Party or
an Affiliate of the Change of Control Party at the time of the Change of Control
or subsequently during the term of this Agreement, is developing or
commercializing a Competing Product, then:

(a)the financial provisions of Article 8 shall continue and be payable to the
Change of Control party; and

(b)[***]

(i)[***]

(ii)[***]



11.10Effect of GSK Change of Control. If during the Exclusivity Period a Change
of Control of GSK occurs and as an immediate result another company, or group of
companies acting in concert, controls GSK (as the term "control" is used in
Section 1.1 hereof), and that company or group of companies at the time of the
Change of Control or subsequently during the term of this Agreement, is
developing a Competing Product, then at Vertex's written request delivered
within [***] after (a) the later of the public announcement of the Change of
Control transaction or the closing of that transaction, or (b) the disclosure to
Vertex by GSK of the commencement of development of a Competing Product, GSK or
its successor shall, at GSK's discretion, within [***] of receipt of such
written request either:


(i)[***]; or

(ii)[***]



11.11Acquisition of Company with a Competing Product.

The provisions of Sections 11.9 and 11.10 shall apply, mutatis mutandis, if
Vertex or GSK acquire the control of a Third Party (as the term "control" is
used in Section 1.1 hereof) that is developing or commercializing Competing
Product(s), as appropriate.

ARTICLE 12: MISCELLANEOUS

12.1Indemnification.

(a)Except to the extent due to the negligence or willful misconduct of GSK,
Vertex shall indemnify, defend and hold GSK and its Affiliates, and their
respective directors, officers, employees and agents, harmless from and against
any claims of damages (except to the extent arising from any claims of
intellectual property infringement), bodily injury, death, or property damage
made by a Third Party (a "Third Party Claim") to the extent arising from:
(i) the negligence or willful misconduct of Vertex under this Agreement;
(ii) the material breach by Vertex of any warranty, representation or obligation
of Vertex under this Agreement; or (iii) the development, synthesis, testing,
use, storage or handling by Vertex or its representatives or agents under this
Agreement of VX-409, or any Back-up Compound, Product Candidate or Product.

(b)Except to the extent due to the negligence or willful misconduct of Vertex,
GSK shall indemnify, defend and hold Vertex and its Affiliates, and their
respective directors, officers, employees and agents, harmless from and against
any Third Party Claim resulting from (i) the

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

32

--------------------------------------------------------------------------------



negligence or willful misconduct of GSK under this Agreement; (ii) the material
breach by GSK of any warranty, representation or obligation of GSK under this
Agreement; or (iii) the development, testing, synthesis, use, storage, handling,
manufacture or commercialization by GSK or its representatives or agents under
this Agreement of VX-409, or any Back-up Compound, Product Candidate or Product.

(c)If a Party (the "Indemnitee") intends to claim indemnification under this
Section, it shall promptly notify the other Party (the "Indemnitor") in writing
of any Third Party Claim for which the Indemnitee intends to claim such
indemnification. The failure of the Indemnitee to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such action
shall relieve the Indemnitor of any obligation to the Indemnitee under this
Section with respect to any such action, insofar as the failure prejudices the
Indemnitor's ability to defend a Third Party Claim. The Indemnitee shall permit
the Indemnitor to control the litigation and/or settlement of such Third Party
Claim, and cooperate fully with Indemnitor in all matters related thereto,
provided that unless agreed by Indemnitee (i) counsel appointed by Indemnitor to
defend Indemnitee shall not take any position which if sustained would cause
Indemnitee not to be indemnified by Indemnitor and (ii) no settlement will
involve any terms binding on Indemnitee except payment of money to by paid by
Indemnitor.

(d)Neither Party shall be liable to the other for indirect, consequential,
special or punitive damages under this Agreement.



12.2Force Majeure. Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement when such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party including, but not limited to, embargoes, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, fire, floods, or other acts of God, or acts, omissions
or delays in acting by any governmental authority or the other Party. The
affected Party shall notify the other Party of such force majeure circumstances
as soon as reasonably practical, and shall promptly undertake all reasonable
efforts necessary to cure such force majeure circumstances.

12.3Assignment. Except as provided in this Section 12.3, this Agreement may not
be assigned or otherwise transferred, nor may any right or obligation hereunder
be assigned or transferred, by either Party without the consent of the other
Party. Either Party may, without the other Party's consent, assign this
Agreement and its rights and obligations hereunder in whole or in part to an
Affiliate, if that Party guarantees the full performance of its Affiliate's
obligations hereunder. Any permitted assignee shall assume all obligations of
its assignor under this Agreement and shall be subject to all of the provisions
of this Agreement. Any attempted assignment not in accordance with this Section
shall be void. Notwithstanding the above, Vertex or GSK may, without the other's
consent, assign this Agreement and all rights and obligations hereunder, in the
event it experiences a Change of Control, to the Change of Control party,
subject to the other provisions of this Agreement.

12.4Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

33

--------------------------------------------------------------------------------



unenforceable provision(s) with valid, legal and enforceable provision(s) which,
insofar as practical, implement the purposes of this Agreement.

12.5Notices. All notices that are required or permitted hereunder shall be in
writing and will be sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by internationally-recognized courier or sent by
registered or certified mail, postage prepaid, addressed as follows:if to
Vertex, to:


if to Vertex, to:   Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, MA 02139
USA
Attn: Office of Business Development     Facsimile No.: (617) 444-6632
and:
 
Attn: General Counsel     Facsimile No.: (617) 444-7117
if to GSK, to:
 
GlaxoSmithKline
Greenford Road
Greenford
Middlesex
UB6 0HE
UK
Attn: Vice-President Transactions and Commercial Alliances     Facsimile No.:
(44) 20 8966 5371
And
 
GlaxoSmithKline
980 Great West Road
Brentford
Middlesex
TW8 9GS
UK
Attn: Senior Counsel, R&D Legal Transactions     Facsimile No.: (44) 20 8047
6897

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day; (b) on the next business day after
dispatch if sent by facsimile or by internationally-recognized overnight
courier; and/or (c) on the fifth (5th) business day following the date of
mailing if sent by mail or other internationally-recognized courier. Notices
hereunder will not be deemed sufficient if provided only between or among each
Party's representatives on the JSC.

12.6Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts without reference
to any rules of conflict of laws. The United Nations Convention on the Sale of
Goods shall not apply.

12.7Dispute Resolution.

12.7.1The Parties shall negotiate in good faith and use reasonable efforts to
settle any dispute, controversy or claim arising from or related to this
Agreement or the breach thereof. If the Parties are initially unable to resolve
a dispute, despite using reasonable efforts to do so, either Party may,

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

34

--------------------------------------------------------------------------------



by written notice to the other, have such dispute referred to their respective
senior management designated below or their respective successors, for attempted
resolution by negotiation in good faith. Such attempted resolution shall take
place no later than twenty one (21) days following receipt of such notice. The
designated management are as follows:

For GSK:

Chairman of Research and Development (for a dispute principally involving
research or development)

or

Chief Operations Officer (for dispute principally involving commercialization)

For Vertex:

the Chief Executive Officer, or at the CEO's option:

the Head of Research or Development (for a dispute principally involving
research or development)

or

the Head of Commercial Operations (for dispute principally involving
commercialization)

12.7.2.If the Parties are unable to resolve the dispute, controversy or claim
within [***] following the day on which one Party provides written notice of the
dispute to the other in accordance with Clause 12.7.1, and a Party wishes to
pursue the matter, each such dispute, controversy or claim that is not an
"Excluded Claim" as defined in Section 12.7.7 below, shall be finally resolved
by binding arbitration in accordance with the Commercial Arbitration Rules and
Supplementary Procedures for Large Complex Disputes of the American Arbitration
Association ("AAA"), and judgment on the arbitration award may be entered in any
court having jurisdiction thereof.

12.7.3The arbitration shall be conducted by a panel of three persons experienced
in the pharmaceutical business. Within [***] after initiation of arbitration,
each Party shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within [***]of their
appointment. If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be appointed by the
AAA. [***].All proceedings and communications shall be in English. The decision
of the arbitrators shall be final and binding upon the Parties and their
respective Affiliates and the Parties hereby waive their respective rights to
any form of appeal therefrom. The decision shall be rendered no later than sixty
(60) days following commencement of the arbitration.

12.7.4Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party's compensatory damages. In
addition to dealing with the merits of the case, the Arbitration award shall fix
the costs of the Arbitration and decide which of the parties shall bear such
costs or in which proportion such costs shall be borne by the parties.

12.7.5Except to the extent necessary to confirm an award or as may be required
by law, neither a Party nor an arbitrator may disclose the existence, content,
or results of an arbitration without the prior written consent of both Parties.
In no event shall an arbitration be initiated after the date when

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

35

--------------------------------------------------------------------------------



commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable Massachusetts statute of
limitations.

12.7.6The Parties agree that, in the event of a dispute over the nature or
quality of performance under this Agreement, neither Party may terminate this
Agreement until final resolution of the dispute through arbitration or other
judicial determination. The Parties further agree that any payments made
pursuant to this Agreement pending resolution of the dispute shall be refunded
if an arbitrator or court determines that such payments are not due.

12.7.7As used in this Section, the term "Excluded Claim" shall mean a dispute,
controversy or claim that concerns [***].

12.7.8Notwithstanding anything to the contrary in the foregoing, to the extent
that the Parties have a dispute about whether or not a Back-up Compound
satisfies the Development Candidate Criteria, the Parties shall resolve that
dispute as set forth in Section 2.7.

12.7.9Notwithstanding anything to the contrary in the foregoing, to the extent
that the Parties have a dispute about whether a Third Party license can
reasonably be expected to materially increase Net Sales, the Parties shall
resolve that dispute as set forth in Section 8.7.

12.8Entire Agreement; Amendments. This Agreement, together with the Schedules
hereto, contains the entire understanding of the Parties with respect to the
subject matter hereof and supercedes and cancels all previous express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the subject matter hereof. The Schedules to this
Agreement are incorporated herein by reference and shall be deemed a part of
this Agreement. This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by authorized representatives of both
Parties. If the provisions of the Development Plan or the Global Marketing Plan
are inconsistent with this Agreement, the provisions of this Agreement shall
control.

12.9Headings. The captions to the several articles, sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several articles and sections hereof.

12.10Independent Contractors. It is expressly agreed that Vertex and GSK shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture or agency. Neither Vertex nor
GSK shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.

12.11Waiver. The waiver by either Party hereto of any right hereunder, or the
failure of the other Party to perform, or a breach by the other Party, shall not
be deemed a waiver of any other right hereunder or of any other breach or
failure by such other Party whether of a similar nature or otherwise.

12.12Cumulative Remedies. No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

12.13Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

36

--------------------------------------------------------------------------------



12.14Certain Conventions. Any reference in this Agreement to an Article,
Section, subsection, paragraph, clause, Schedule or Exhibit shall be deemed to
be a reference to an Article, Section, subsection, paragraph, clause, Schedule
or Exhibit, of or to, as the case may be, this Agreement, unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender, (b) words such as "herein", "hereof", and
"hereunder" refer to this Agreement as a whole and not merely to the particular
provision in which such words appear, (c) words using the singular shall include
the plural, and vice versa, and (d) the words "include," "includes" and
"including" shall be deemed to be followed by the phrase "but not limited to",
"without limitation", "inter alia" or words of similar import.

12.15Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12.16Pharmacovigilence.

12.16.1GSK shall be responsible for the timely reporting of product quality
complaints, adverse events and product safety data related to Product Candidates
or Products to the appropriate Regulatory Agency or other health authorities.
GSK shall maintain a global adverse event database for Product Candidates and
Products. GSK shall respond effectively in a timely manner to all safety issues
with respect to a Product Candidate or a Product, and to all requests made by
any Regulatory Authority in the Territory.

12.16.2Not later than [***] after the first filing of an NDA for each Product,
the Parties will agree on terms to facilitate the management of safety for the
Product in accordance with standards which are no less stringent than those
contained in the ICH Guidelines.

The agreed terms will ensure that:

(i)The Parties will be able to comply with regulatory requirements for the
reporting of safety data in accordance with standards stipulated in the ICH
Guidelines, and all applicable regulatory and legal requirements regarding the
management of safety data; and

(ii)The Parties will exchange relevant safety data within appropriate timeframes
and in an appropriate format to enable them to meet both expedited and periodic
regulatory reporting requirements.

[Signature Page Follows]

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

37

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

GLAXO GROUP LIMITED   VERTEX PHARMACEUTICALS INCORPORATED
By:
 
/s/  VICTORIA LLEWELLYN      

--------------------------------------------------------------------------------


 
By:
 
/s/  JOSHUA S. BOGER      

--------------------------------------------------------------------------------

Name:   Name:    Joshua Boger Title:        Assistant Company Secretary  
Title:        Chairman, President and Chief Executive Officer     December 17,
2005       December 17, 2005


--------------------------------------------------------------------------------

Date
 


--------------------------------------------------------------------------------

Date

Information redacted pursuant to a confidential treatment request. An unredacted
version of the
exhibit has been filed separately with the Commission.

38

--------------------------------------------------------------------------------



Schedule 1.2
Back-up Compounds

[***]

[***]

[***]

[***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Schedule 1.15
Development Candidate Criteria

[***]

        [***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Schedule 1.57
VX-409 Specification

[***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Schedule 1.60
Unit Direct Cost of Goods of GSK or Third Party contract manufacturer (as
appropriate)

        [***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Schedule 1.66
Vertex Patent Rights

        [***]

[***]   [***]   [***]   [***] [***]   [***]   [***]   [***] VPI/02-138BR  
Brazil   PI0408026-2   PUBLISHED [***]   [***]   [***]   [***] [***]   [***]  
[***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]
  [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]  
[***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]
  [***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***] VPI/02-138PE   Peru   2362004   PUBLISHED [***]  
[***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]   [***]  
[***] [***]   [***]   [***]   [***] VPI/02-138PROV   US   60/451,458   EXPIRED
VPI/02-138PROV   US   60/463,797   EXPIRED VPI/02-138   US   10,792,688  
PUBLISHED [***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]  
[***]   [***]   [***] [***]   [***]   [***]   [***]

[***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Schedule 1.67
VX-409 Chemical Structure

[***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Schedule 3.1
Development Plan as of the Effective Date

[***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Schedule 3.3
Planning Information

[***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------



Schedule 5.2
Inventory and Manufacturing Cost

[***]

Information redacted pursuant to a confidential treatment request. An unredacted
version of this
exhibit has been filed separately with the Commission.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.11

